Short-term residence permits
The next item is the report (A5-0397/2002) by Mrs Sörensen on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on a proposal for a Council directive on the short-term residence permit issued to victims of action to facilitate illegal immigration or trafficking in human beings who cooperate with the competent authorities [COM(2002) 0071 - C5-0085/2002 - 2002/0043(CNS)].
Mr President, ladies and gentlemen, before we go into the discussion of Mrs Sörensen's report proper, I wish to express my appreciation of the quality of her work and congratulate her on her personal involvement in the fight against the veritable scourge that is the trafficking in human beings.
The proposal for a directive we are considering today is undoubtedly an extremely worrying problem; illegal immigration in its two particularly odious forms - on the one hand, the development of networks of smugglers who act for reasons that are far from humanitarian and, on the other, the exploitation of migrants in the trafficking of human beings. More precisely, this directive concerns the victims of trafficking and smuggling under these two types of offence, which must not be confused with one another.
One of the key elements of dismantling networks that exploit migrants lies in obtaining information. The victims are in the best position to be able to provide this type of information to the authorities. And, without this information, the authorities will find it more difficult to combat trafficking networks. The aim of this proposal is therefore to strengthen the instruments for combating networks, by establishing a residence permit for the victims of action to facilitate illegal immigration or trafficking in human beings with arrangements that encourage them to cooperate with the competent authorities against the perpetrators of the offences in question, but avoiding any type of abuse in the way this mechanism is used.
It should be highlighted that, since trafficking in human beings and action facilitating illegal immigration are often interlinked, the scope of the text covers both offences, because these are basically parts of the same fight.
. (NL) Mr President, let me begin by thanking all those fellow MEPs who have contributed so much time and energy to what I think has been an extremely fruitful collaborative exercise.
It was in mid-September, and in this Chamber, that by far the most important conference on the subject of trafficking in human beings to date was organised by the International Organisation for Migration and the European Commission. It resulted in the so-called Brussels Declaration, and in this Brussels Declaration you can clearly see the central importance of the directive that you have before you to vote on today. It is important to point out straightaway that trafficking in human beings and smuggling of human beings form an integral part of our economy today. It is essentially about treating people as if they were nothing more than merchandise. At the same time victims of trafficking in human beings are victims of a whole range of abuses and criminal practices.
Trafficking in human beings has now also become the subject matter for committees, with nearly everyone seeming to want to take up a position on it. What is frequently overlooked is that trafficking in human beings is proliferating because corruption, along with indifference and disbelief, is proliferating. In a number of countries soon to become members of the European Union, parents sell their children in the hope of giving them a better future.
This proposal for a directive is a first and consequently important step towards eventual concrete action. The directive requires the Member States to issue a short-term residence permit to victims of smuggling of human beings or of trafficking in human beings who are prepared to cooperate with the competent authorities. The essence of the proposal is that, here, governments and the victims have shared interests, in particular that the criminal networks be shut down. For the purposes of this special directive, the Commission has taken trafficking in human beings and smuggling of human beings together. It is indeed the case that in purely legal terms they are two quite different things, but in reality the distinction is extremely difficult to make.
This proposal for a directive is however based on thorough practical knowledge of experts active in the field. The experience we have acquired in Belgium for example proves that the instrument of a short-term residence permit does not miss its mark. Other Member States too have such systems, albeit with varying degrees of success. I fully support the Commission's proposal and it is fundamentally important that its content remains intact. First and foremost this means that some of the amendments touched on by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs are unacceptable, in particular, for me, Amendments Nos 7 and 27, for the simple reason that they tear the proposal apart. They turn it into an empty shell. Voting for these amendments will be barely concealed approval for the practices of organised crime.
What I want to say is that this directive stands or falls by the minimum social provision for victims. A victim will never want to cooperate if he or she is not offered the beginnings of an alternative to the situation in which they currently find themselves. Allow me to say a few words on two other points.
Firstly, there are some who would want this directive to apply immediately to minors too. At first glance this seems a good idea, simply because we can never do enough for the extremely vulnerable position of minors. What is forgotten, however, is that what this directive is offering in the end is only a minimum. Minors are offered very much more today in all the Member States and it would therefore be a real step back if minors were only accorded such minimal protection and rights. This does not alter the fact that there is a real need for a special effort for victims who are minors.
Finally, I would like to say something else regarding a number of original amendments from Mrs van der Laan - Amendments Nos 20, 25 and 35. Her alert legal mind envisages the possibility that in certain cases contact between victim and criminal can be accepted by the authorities to further the investigation. It is a tempting idea, but it is a legal minefield in a number of countries. The risk of kidnappings or even of manipulation and intimidation is also very real. Victims willing to cooperate with the authorities want absolutely no contact at all with the criminals, not even from a distance.
I should also like to emphasise that this directive sets aside a special place for specialised and recognised NGOs, but also for international organisations and government agencies. As Mrs van der Laan has likewise rightly said - and, although this, because of a technical error, does not appear in the text in front of you, it has been noted on the voting list - NGOs also have a special part to play as intermediaries between the investigation and prosecution services on the one hand and the victim on the other. It is also important in this regard to emphasise that where NGOs are concerned they must be NGOs recognised by the state. After all, anyone, even criminals, can set up NGOs. Or, as not uncommonly happens, NGOs can be infiltrated and manipulated. I therefore think that everyone involved with this matter should sign a code of conduct.
Mr President, ladies and gentlemen, international estimates indicate that traffickers in human beings transport up to 700 000 people every year, mainly women and children. Every year, 120 000 women and children are lured into the European Union from the countries of Central and Eastern Europe alone. These figures do not take account of either illegal immigration or the smuggling of human beings. This highlights the urgent need for coordinated measures against this form of organised crime. The proposal for a directive, which provides for short-term residence permits to be issued to victims who cooperate with the competent authorities, is an important step. Up to now, there have not been any pan-European arrangements for dealing with the victims of action to facilitate illegal immigration or trafficking in human beings. However, we need common European standards if we are to combat this form of crime. The short-term residence permits proposed here will not undermine the current practice of deporting illegal immigrants. Instead, the authorities will be put in a position to obtain information and incriminating evidence from victims who cooperate, with a view to apprehending traffickers and smugglers of human beings and commencing criminal proceedings against them.
Immediate deportation of victims may improve the statistics, but it does not bring us any closer at all to achieving our objective of effectively combating organised crime, whereas short-term residence permits for victims who cooperate make it possible to identify structures, break up criminal rings and bring criminals to justice. That must be our goal.
At this point I would once again like to thank Mrs Sörensen very sincerely for all the commitment she has put into this report. I would also like to thank the Commission and the other groups for their helpful cooperation, which I believe has led to a good end result in this report.
Mr President, Commissioner, we are about to give an opinion on an extremely important text, which deals with the question of combating the growth of networks of smugglers who exploit men, women and children in the form of trafficking in human beings. The aim is therefore to issue a short-term residence permit to the victims of these networks who cooperate with the courts or the police. A measure of this kind has been in force in Belgium, the Netherlands and in Italy and has had a very positive effect.
The report by Mrs Sörensen, whom I would like to thank in particular, makes reference to the European Convention on Human Rights and the European Charter of Fundamental Rights. Non-governmental organisations must play a greater role in assisting the victims of trafficking in human beings and we have strengthened the rights of victims by enabling them to submit an asylum application. It would be unfair to refuse them this right due to the fact that they often only have false identity papers. Let us note that it is essential that the Member States be required to protect the anonymity of victims of trafficking by only organising trials held in camera.
We are therefore on the verge of making great progress in Europe in combating trafficking in human beings. I would, however, draw your attention to Amendments Nos 7 and 27 which refuse the holders of a residence permit the right of access to the labour market, vocational training and education. This right was laid down in Article 12 of the Commission's proposal. Deleting this provision would completely distort the directive. Victims who have no way out of their situation would have great difficulty in cooperating with the police authorities and would easily fall back into the hands of mafia-like networks. This initiative will make victims stronger and will help them to cut ties with their illegal past as soon as they have severed relations with the criminal network. Let us reiterate that the Member States are still free to make the issue of permits conditional upon victims' participation in a rehabilitation programme aimed to encourage their integration in the host country or their return to the country of origin. We owe aid and assistance to the victims. This is how to ensure they remain law-abiding men and women.
Mr President, Commissioner, every day, people in Europe whose only desire is to make a future or new life for themselves or their families on our continent are abused and violated. Their longings are odiously exploited by all kinds of profiteers including those who transport these people to Europe and those who exploit their vulnerability within our own Member States. Many young women see their lives wrecked through prostitution and drugs. Others are exploited in hazardous occupations and are miserably remunerated outside any form of social protection system. People smuggling and trafficking in human beings must therefore be combated by every means available under the rule of law.
This directive provides us with an additional opportunity to seize the big players. We naturally have a responsibility to help the victims and give them the opportunity of a better life. I believe that many of them may have reasons for remaining within the EU if they so wish, but that must happen through the customary channels. With the help of the victims, what counts is getting at the big villains. At the same time, a fair and sensitive balance must be struck between supporting the victims and tackling criminal activity - a combination of humanitarianism and the rule of law.
Mrs Sörensen's proposal improves the directive which can, however, be made better still. She herself mentioned a number of proposals. Of relevance in this connection are individual organisations and responsible state authorities, but what also matters is having the directive specify that victims be allowed access to the labour market, something which is not at present a part of this proposal. I want to second what has been said, to the effect that it clearly needs to be possible for people to extract themselves from the anxieties and serious problems that arise from their being so vulnerable. I want to thank Mrs Sörensen for a very good piece of work.
Mr President, there is probably no one here in the Chamber, or outside it, who would say that he does not want to combat this type of criminal activity. I am fully aware that the police and prosecution services long for a framework directive. As politicians, we must nonetheless make an overall assessment and, just as the previous speaker said, balance various interests.
I do not like texts that confuse crimes against the individual with crimes against the state. We have had problems along these lines with previous directives dealing specifically with trafficking. Naturally, we need bilateral police cooperation worthy of the name. That, precisely, is one of the problems. Directives do not help, therefore. The majority of the people being dealt with at present are women and children who are being sexually exploited. I cannot support this report because of what I take to be its cynical approach to these people.
Mr President, the Commission's proposal is a creditable attempt as a Union, to get a better grip on smuggling of human beings and trafficking in human beings. The circumstances under which people enter countries illegally are tragic and degrading. All legal means must be used to tackle the criminals who show no mercy in their quest to earn big money. The means proposed here can make a contribution to this. Similar legislation for victims of trafficking in human beings was successfully introduced in the Netherlands some years ago.
Mrs Sörensen however immediately puts her finger on the weak point in the Commission's proposal. The definition 'victims of action to facilitate illegal immigration' is unclear. She proposes following the lead of the UN protocol against smuggling of migrants and using the term 'victims of smuggling of human beings'. The Commission is opposed to following this lead precisely in order to prevent misunderstandings. This directive in fact affects a different group of people from those in the UN protocol. The directive is only concerned with those who can reasonably be regarded as victims and who have experienced harm such as threat to life or assault on their physical integrity. I understand this reasoning, but think that the Commission's definition will provide for at least as many misunderstandings. In effect we are talking about the same terms. The problem is just that the term must bring to the fore that the people concerned have suffered disproportionate harm.
Mrs Sörensen tries to solve this by proposing the term 'victims of smuggling of human beings resulting in exploitation'. This term does not fit the bill either however because what happens then to the physical harm the Commission is talking about? Both definitions threaten to lead to abuse of the regulation. The Council must consider carefully whether the offence of smuggling of human beings should be included in the directive in this way. Especially as legislation in this area exists only in Spain.
I should also like to note that the deletion of Article 12 does not seem to me to be a good idea. Access to the labour market, to vocational training and education is just one part of what this system should set up. If it is omitted, what reason does the victim then have to cooperate with proceedings against the smugglers of human beings and traffickers in human beings? It is precisely through the opportunity to earn a little money and to receive some training that in the end you give them more opportunities in their homeland and you also give the homeland itself more opportunities.
Mr President, the resolution before Parliament derives its legal justification from an institutional framework where it is not hard to acknowledge the commitment of the European institutions, particularly the European Parliament, to the important and necessary action to stamp out one of the most dangerous and vile forms of criminal trafficking in existence: the trafficking of human beings. We must not forget that this encompasses the even more frightening phenomenon, which is often omitted and overlooked, of human organ trafficking. In this connection, my country's legal authorities have already carried out many detailed investigations, especially with regard to the north-east border, which, in an irresponsible move, had its border controls removed a long time ago.
I will now turn to the content of the resolution. Without prejudice to the fundamental reasons behind this approach, which, of course, should be endorsed - for precisely these reasons and because of the need to take concrete steps to clamp down on trafficking in human beings and the promotion of illegal immigration - we must not ignore the risk. The danger is that, through the practical application of these rules in support of those who cooperate, we may create clandestine means whereby the same organisations can, through false or perfunctory cooperation, establish another method to bring persons into European Union territory illegally. It is therefore extremely important to limit the scope and legal procedures, and clearly delineate the legal procedures of this process, precisely in order to avoid delays being contrived and the possibility of re-entry.
Lastly, I would like to remember the victim of an horrific reverse race murder two years ago: a young Swede killed by racists in Salem, a suburb of Stockholm.
Mr President, I too would like to explain once again why we feel totally unable to vote in favour of this report; it is because the premises it is based upon are totally flawed. Migrants put themselves in the hands of traffickers and smugglers of human beings because legal immigration into 'fortress Europe' is virtually impossible nowadays. That and that alone is the starting point for all this. That is why trafficking in human beings and smuggling of human beings happen in the first place, and it is because people who come here in this way are forced into acting illegally that they find themselves in a precarious situation. It is for that reason alone that it is possible to exploit them in the way that they are being exploited.
To that extent, I can say that I find the Commission's proposal honest at least, because the title itself makes it clear that this is about ensuring that any form of illegal immigration is made more difficult, rather than about helping the 'clients' of traffickers and smugglers of human beings. That is evident from the fact that this report also covers smugglers who do nothing apart from transporting people across borders in return for payment. That is why I have only this to say: if this really were a matter of helping people, which some Members have suggested to be the case, then we should be working to dismantle border arrangements in a consistent way and to guarantee that people have the freedom to choose where in the world they live.
Mr President, ladies and gentlemen, I wish to begin by thanking everyone for their contribution to this debate and for the support expressed for the Commission's proposal. We agree with the amendments intended to clarify the system that has been proposed. I am referring here to simplifying the residence permit, to the possibility of extending the reasonable reflection period on the basis of serious grounds and to the need for the victim who has been issued with a residence permit to remain available to the competent authorities. Similarly, we can support the amendments specifying that the victim must be informed in a language they understand or that they can submit a request for asylum as well as the amendments stipulating that the decisions to withdraw or not to renew a residence permit can be appealed against and that the withdrawal of authorisation must have good reason. We also support the amendments that seek to clarify certain concepts, such as the seriousness of the offences referred to or the examples of vulnerable persons.
We cannot, however, support the proposals that eliminate the granting of social benefits such as access to the labour market, to vocational training and to education. We are talking about short-term residence permits and these measures will not only have a major economic impact but will above all provide an important incentive for cooperation with police authorities.
Similarly, we feel that minors must not be included in the common rules. The provision of a specific framework that guarantees greater protection for minors, who are particularly vulnerable victims, is of the utmost importance. Lastly, we believe that giving victims the opportunity to maintain relations with trafficking networks in order to work as informers could have terrible consequences. We must be aware of the power of these networks, of the vulnerability of the victims and of the risk that such a solution would entail.
Lastly, we cannot accept the amendments which, although reasonable and well-founded, appear to exceed the legal basis of this instrument: I am referring to the protection of privacy, to the identification of the victim in a court case and to the recognition of harm suffered and compensation for this, which are covered in other texts, both at European and at national level. I wish once again to thank Parliament for the support it has given this Commission initiative.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place at 12 noon.
That now brings us to the next item on the agenda, but we have a slight problem. Mr Prodi, the President of the Commission, is on his way here, but it will be a little while before he reaches the Chamber. The sitting will therefore be suspended for a few minutes.
(The sitting was suspended at 9.35 a.m. and resumed at 9.45 a.m.)
Mr President, this is not a procedural issue.
At this very moment an oil tanker is moored in the port of Gibraltar, the 'Moskowsky Festival', which the Spanish Government, specifically the Spanish navy, expelled last Saturday, sending it more than 400 miles from Galicia. This is an oil tanker which is not good for Galicia, which is not good for Community seas and which should not be moored in a free port nor in waters which both Spain and Gibraltar consider to be their own.
The next item is the Commission statement on its contribution to the work of the European Convention.
. (IT) Mr President, ladies and gentlemen, today, the Commission will present its second contribution to the Convention on the future institutional structure of the Union. To avoid any misunderstandings created by press reports, I would like to make it clear from the outset that, today, I am here to present, as agreed, only the text that the Commission has adopted. The document on the Constitution of the European Union, which has been reported by the press, is nothing more than a working document, a feasibility study that Commissioner Barnier, Commissioner Vitorino and I commissioned from a group of legal experts in the Commission, in order to have an initial idea of how a Treaty could be organised. The document was essentially drawn up on the basis of the structure of the preliminary draft presented to the Convention by the Praesidium. As it is simply, I repeat, a technical working tool, it was neither discussed by the College nor submitted for its approval, and the College has therefore no political responsibility for its content. Although it was formulated mainly for internal use, I thought it my duty to inform Mr Giscard d'Estaing of its existence, and, for the sake of transparency, we have decided to post it on the Internet by the end of the day in order to make it available, as others have done in the past, as a working tool for the Convention and for all those interested.
To set the tone for my presentation and the subsequent debate, I would like to recall someone who played a leading role in laying the first foundations of the European project. This is what Jean Monnet said about his famous method: 'I never thought we could change human nature. But by changing the context in which people live, by giving them the same rules and the same democratic institutions, we can succeed in changing the way they behave towards each other. Within the Community, Europeans are learning to live together as one and the same people. We are not merging states, we were uniting human beings.'
If we want to look ahead, far ahead into the future, we need to climb onto the shoulders of the great statesmen who have gone before us. That requires a responsible and humble approach, and it is with humility that I propose to follow Jean Monnet's intuition in order to meet the great challenges of the future. To unite all the citizens of Europe, we must create true harmony between the States and between the peoples.
The debate that has taken place in recent months since the Convention opened has already clarified many unclear areas and answered many questions. First, the debate has made it plain that citizens do not want the Union to withdraw from areas where it is present. On the contrary, people want the Union to be more prominent in foreign policy, in justice and security and in social affairs. Moreover, there is broad agreement on the Community method, which is at the heart of so many of our achievements. Relations between the main institutions certainly need to be streamlined and clarified, but even the most sceptical have realised that without a strong Community element, Europe would become less effective and less democratic too.
Our contribution to the Convention seeks to respond to these concerns. In short, it has three objectives: the Union must become more democratic, more effective and clearer. The path to these goals has not yet been marked out in detail, but we already know where the starting and finishing lines are. The reshaping of the Union must be grounded on its twofold nature as a Union of peoples and of States, together with a third source of the Union's legitimacy, the fact that it safeguards the common interest. Our path must lead us to build the world's first true supranational democracy.
To give more democratic substance to our structure, we need to establish the roles and responsibilities of the main institutions more clearly. We therefore have two proposals for reform. The first concerns the appointment of the Commission. The President of the Commission should be elected by the European Parliament by at least two-thirds of the votes cast in a secret ballot. Once it has confirmed the appointment of the President of the Commission, the Council, by common agreement with him or her, will designate the other members of the Commission. The European Parliament will then approve the whole Commission, as appointed by the Council.
The second innovation concerns the Commission's dual accountability to the European Parliament and the Council. We propose that both institutions should have the right to pass a motion of censure on the Commission. This will give the institutional triangle more balance and will strengthen the Commission's position as guarantor of the general interest.
Clearly, this is a particularly delicate and bold proposal, but, in my view, the proposed arrangement divides decision-making power more fairly between the representatives of the national governments and the representatives of the people, that is, between the Council and Parliament. For the same reason, we propose to make codecision the rule. All European legislation must be put forward by a Commission proposal, adopted by a majority vote in the Council and codecided by the European Parliament.
Lastly, as I have often said in this House, the time has come to put Parliament on the same footing as every other democratically elected parliament, by reforming the way the Union is financed. Its responsibilities are typical of those of all the world's parliaments. We want to give the European Parliament more power to make decisions on resources. The Union's budget must therefore be adopted by the European Parliament and the Council by a procedure derived from codecision, as I mentioned a moment ago. As the Praesidium also acknowledges in its draft Constitutional Treaty, the Union must have its own resources. This would remove the distinction between compulsory and non-compulsory expenditure.
Ladies and gentlemen, the key points in the Communication form a single unit. The democratic legitimacy of our institutions, for example, is closely bound up with their functions. Our main proposals in this respect can be summed up in three points. The first point is to abolish unanimous voting, as this rule has played a part in the darkest periods of the Union's recent history. If the veto has frequently paralysed decision-making with 15 Member States, just think what could happen with 25 or more. That is why I believe majority voting should be the rule. However, the current system of weighting is extremely complex and a mystery to the citizens, and not just to them: experts find it impossible to understand too. We therefore propose that the Council should take practically all decisions by a twofold, simple-majority vote, that is, a vote which represents both a majority of the Member States and a majority of the citizens. More sensitive decisions would clearly require enhanced majorities.
The second point concerns the Presidency of the Council, an issue that has caused rivers of ink to flow. I believe that the proposal for a President of the Union, put forward by several quarters, creates more problems than it solves.
On the one hand, it enhances the continuity and visibility of the Union, but, on the other, it denies the Member States and deprives us all of the opportunity for involvement at European level. There are other concerns too. Who would elect the President of the Union? Who would this President be accountable to? And above all, as Mr Verhofstadt remarked, what would this President do for the other 360 days of the year when the Council is not in session and George Bush is not calling? It is clear that such a position would open a rift in our institutional structure. We therefore recommend maintaining the system of rotation for the Presidency of the European Council, the General Affairs Council and the Committee of Permanent Representatives. For all other Council configurations, we propose a new formula, that members of Council configurations should elect a president from one of their number, with a one-year mandate. This formula will bring greater continuity to the Council's work and put the Presidency in the hands of persons who enjoy the full confidence of their peers.
The third point concerns our external representation. The Union must act as one in the international arena in order to defend its values and promote its social model. In terms of trade, the Union is already on an equal footing with the other leading players on the world stage. Why, then, can we not be equally credible in the political arena? This requires imagination and courage because it is vital for the Union to speak with a single voice in international politics. What we propose is a new post of Secretary of the Union for Foreign Affairs. The Secretary will be appointed jointly by the European Council and the President of the Commission, and will also be a Vice-President of the Commission. It follows that the Secretary of the Union must report personally to both the European Council and the President of the Commission. As a member of the Commission, though, the Secretary will be jointly accountable along with the other Commissioners before the European Parliament.
As you can see, this is a major innovation, but, I repeat, it is unavoidable. Given the magnitude of the change - and this is important - we plan to have a transitional period, at the end of which the Secretary of the Union will take full charge of his duties. I would like to outline these briefly. The Secretary of the Union will autonomously exercise the Commission's right of initiative in foreign policy in accordance with the Council's guidelines. The Council, or a group of Member States, may, however, ask the Secretary to present suitable proposals to the Council to achieve common objectives. The Secretary of the Union for Foreign Affairs will also be responsible for implementing common decisions and, most importantly, the Secretary will be the Union's sole representative for foreign policy in relations with non-Member countries and other international bodies. Various Union activities, such as trade and development cooperation policy, are connected with foreign policy. Continuity in these areas will be ensured by collaboration between the Secretary of the Union and the President of the Commission who, in this respect, will coordinate matters. The issue of the Union's external representation is also relevant to economic affairs. Representation of the euro area in the international arena needs to be settled. The euro's economic strength is now recognised: it also needs to become a force politically and make its presence felt in the wider world.
The third and final key point of our proposal is simplification and clarity. The current volume of directives, decisions and regulations that combine to form our body of legislation is possibly the biggest barrier citizens face in understanding the European institutions. The Commission believes it is time to put in order the instruments at our disposal. We propose, therefore, to classify legislation into just three categories: organic laws adopted by enhanced majorities by the European Parliament and the Council; laws adopted by codecision by Parliament and the Council; implementing regulations adopted by the Commission in order to put these laws into effect.
The Constitutional Treaty must make a clear distinction between laws and implementing regulations. Moreover, it must be clear who implements European legislation in practice. We propose that the Commission should have exclusive competence for implementing - I repeat, implementing - European legislation, and, as I said, it will be accountable for this to both Parliament and the Council. The principle of transparency must also apply to what is known as comitology. We therefore feel that only advisory committees should be maintained. When the legislator decides to adopt laws at European level, I repeat, the Commission alone should have responsibility for their implementation. However, where the Commission is to perform a legislative role by delegation, then it is only right that both branches of the legislative - the Council and Parliament - should be on the same footing as regards the possibility of monitoring the Commission's activity, referred to as 'call back'.
Mr President, ladies and gentlemen, When I quoted Jean Monnet at the start, I said that, at this stage of European integration, we need to look far ahead. The debate aroused by the Convention in recent months has already widened our horizons. The national parliaments and governments have believed in it right from the start, and sent major figures to represent them. The goal of the Convention has become more ambitious. It is no longer just a question of ensuring that the institutions work well after enlargement: it must establish the overall shape of the Union for generations to come.
I am pleased to see this development. The Convention that Parliament and I too wanted so keenly is providing our fellow citizens and the whole world with an analysis of all aspects of our institutions. I am also pleased that this is taking place in the light of day. The coming months will see the emergence of a new, united Europe, and we can be proud that it will have come into being democratically and transparently.
(Applause)
Mr President, Mr President of the Commission, Commissioners, ladies and gentlemen, we warmly applauded the President of the Commission just now. I am pleased for him personally, but I am also pleased about the case he has been making. We cannot always applaud the President of the Commission so enthusiastically. Mr Prodi, the Group of the European People's Party (Christian Democrats) and the European Democrats wishes to sincerely thank you and the whole Commission for the work you have done.
I would also like to add that our group very much supports the Commission as regards the future of the European Union and its institutions. That does not mean that there will not be differences of opinion between us on points of detail, and today's debate is one which forms part of a process in which we need to exchange views, and a process in which others are also involved, such as governments, with whom we ultimately need to achieve a result as well.
I believe that the most important thing in the debate over the coming months will be for the Commission and Parliament to ensure in no uncertain terms that the outcome of the Convention is underpinned by the Community method. The Community method means the institutions of the European Union acting together and it particularly means that we must very firmly reject the intergovernmental method. I want to make this point crystal clear, and in the full public gaze: if at the end of the Convention the intergovernmental method wins the day, we could not support that. In that respect, we are totally at one with the Commission.
We want a democratic Europe, and as far as we are concerned a democratic Europe means a representative democracy at EU level. That means the European Parliament being closely involved in all legislative issues, as a 100% co-legislator, as Mr Romano Prodi said. However, a democratic Europe based on representative democracy also means that we recognise the principle of subsidiarity.
If we do not want a chamber at EU level consisting of national Members of Parliament, then we also need to strive to define what tasks are European tasks. All other tasks are tasks for the Member States of the European Union and it is the job of the Member States of the European Union to define what are national matters, what are regional matters and what are matters for local authorities. The principle of representative democracy must apply at all four of these levels - local authorities, regions, nations and the European Union.
That implies that we need to link the Community method at EU level with the principle of subsidiarity. We need Europe to be effective - let me emphasise that point - and to be clearer and easier to understand. As far as we are concerned, a key issue and one linked with the Community method is that the Europe we are building should be a legal Community. Because if it is not a legal Community it will be an intergovernmental Europe, and that would be opening the way to political opportunism, and history has shown that to be a very bad thing for Europe.
It is not possible for me to talk very much about the many points of detail in the four minutes I have at my disposal, but I urge us all to consistently be guided by the issue of method when we have individual decisions to make. My request to the members of the Convention, and let me repeat it here, is this: make sure that the Convention achieves results. If we do not manage to achieve any results in the Convention, and transfer this task to the Intergovernmental Conference, the outcome of that conference will owe less to the Community method than what we can achieve in the Convention.
That is why I am calling for our work in the Convention to be completed and for a willingness to compromise to be demonstrated in that forum, so that by the end of June 2003 we will be able to present a reasonable proposal for a European constitution.
(Applause)
Mr President, Mr President of the Commission, ladies and gentlemen, I would firstly like to inform the House that I have written to President Prodi, as I did on 14 August to ask for solidarity with the Germans, the Austrians and the Czechs, telling him that now that the oil slick has reached Galicia we have to remember that the Galicians are European citizens. I am not asking you to take four Commissioners, as you did when you went to Germany, to wade around in the mud, but I would ask you, Mr President of the Commission, to make a clear gesture of solidarity. Furthermore, bear in mind that you have important responsibilities which affect many areas. For example, it would be good if Commissioner Fischler, who is an inland person, could see that 60% of the world industrial production of turbot is in danger.
With regard to the Commission's proposal on the Convention, I would say first of all that the Socialist Group, President Prodi, welcomes the fact that the Commission has done its duty as a driving force - although you have come to Parliament on foot ? and as guardian of the Treaties. You have presented, at an appropriate moment, a proposal which my group considers to be positive and which, furthermore, must contribute to making the work of the Convention more dynamic. We believe it is a good proposal. There are many aspects on which we are in complete agreement: the removal of the unanimity rule in the Council; the proposal of a democratic budget with the removal of obligatory expenditure and, with regard to the issue of revenue, I can tell you that my group has voted and the majority of us are in favour of a Community tax; the proposal for European lists for elections, a harmonised electoral process, promising positions on comitology. There are other proposals which we welcome as working proposals. One of them is that the President of the Commission should be elected by the European Parliament, something which I believe a large majority of this House advocates. We are not convinced that the unanimous approval of the European Council is required. I would point out that the European Council already voted in Corfu and since then votes for the President of the Commission by majority. Although in your case it was by acclamation.
Similarly we approved the merger of the High Representative of the Council and the Vice-President of the Commission for External Affairs, and this may give us more strength. In any event, we have to take a decisive step towards a common foreign, security and defence policy.
And now I will mention those proposals with which we clearly disagree. Firstly, we cannot accept the idea that the European Council can pass a vote of no confidence in the Commission. This would ruin the balance between the institutions.
We must move on from co-decision to shared legislative power. To this end there must be a Legislative Council which is truly a second Chamber, that is, one that legislates in public and democratically, transparently and clearly. We must tackle the problem of the Council's combination of executive and legislative power. I would suggest that in this regard we incorporate the Trumpf and Solana proposals and the contents of the Poos report, which are very sensible.
A final point, Mr President of the Commission, is that Parliament asked last month for a proposal to the Convention for a legal basis for the protection of pluralism in the European media. There is nothing of this sort in your proposal and I hope that the Convention will include it.
Mr President, with regard to the Penelope document, I believe we must work like Penelope but in shifts. Certainly the Commission and Parliament will have to work by night to try to redo what others are going to undo by day. And I would remind you that the time for transactions, pacts and compromises is at the end, that is, at the end of the Convention. In the meantime, we will have to work shoulder to shoulder for the common Community cause.
(Applause)
Mr President, sometimes it is an advantage to be spokesman for the third group in Parliament because it has provided me with time to read the Commission's paper. I can, therefore, say with some authority that I strongly welcome it. It is a strong assertion of the Commission's orthodox function and it should shift the debate about where a power lies, centre stage inside the Convention. It represents a challenge to those Prime Ministers who prefer to opine on the fringes of the Convention but who seem far too frightened to contribute official proposals.
As most of the items in the Commission's programme appear also in my draft for a federal Union it is clear that I shan't be your fiercest critic and, while I commend the firm rejection of an idea of a Super-President of the Council, I do have concerns and reservations about the proposal for an executive Presidency of the Council. I wonder if this would not lead to more of the inconsistency and the conflict with the Commission that we have at present.
Surely it would be an improvement to follow the logic of what you propose for foreign and security policy, which is the virtual cloning of Mr Solana and Mr Patten, and to follow that practice in the other two areas where the Council enjoys executive authority. Why not let the Commissioner responsible chair the Council in its formations for economic policy and interior affairs?
Nevertheless, despite some reserves the Parliamentary delegation in the Convention will follow the principal lines of this proposal and I look forward to future close collaboration inside the Convention with Mr Barnier and Mr Vitorino.
Mr President, Mr President of the Commission, unlike my Liberal fellow-Member, I have not been able, in my capacity as spokesperson of the fourth group in this House, to read the Commission communication in the time available, as I have just discovered that it is 145 pages long, and I congratulate Mr Duff on his ability to speed-read this document!
Mr President, I would like to specifically mention that I welcome the fact that the Commission is at present making a substantial and constructive contribution to the Convention and has presented its views to us here at the appropriate time, because that guarantees that the Commission's contribution can be taken on board in the Convention's work. In January we will be starting work on the actual content of the constitutional treaty, and I am sure that the Commission's proposals will play an important part then.
Mr President of the Commission, I am in agreement with the objectives you mentioned, because this is a matter of making the European Union more democratic, more efficient and more transparent. I specifically welcome the fact that you highlighted the dual nature of the European Union as a union of Member States and a union of peoples, and I think that it is indeed one of the Convention's jobs to make the European Union the first genuinely supranational democracy in the world, as you just called it.
I would very briefly like to mention those points which, on the basis of what you have just said, I support. I have in mind the clear commitment to the Community method, your proposals for enhancing and strengthening the role of Parliament, and the extension of the codecision procedure to all legislative decisions. I support the proposal for the European Parliament to elect the President of the Commission in future, and I also agree with your rejection of the creation of a permanent President of the Council. I also support the proposals for law making that you have just mentioned.
I would like to touch on a problem that you did not mention in your speech, and that is the issue of dividing the treaty into two parts. It is generally assumed that this is connected with the fact that the whole constitutional treaty is to be primary legislation. However, no one has explained yet how that justifies splitting the constitutional treaty into two parts, and the question naturally arises of the different procedures for reviewing points of law stipulated in these two parts of the treaty. That is why I would be interested to know, Mr President of the Commission, whether your proposal today provides for different review procedures in the constitutional treaty. I ask because one thing is clear: under German law it would not be feasible, for example to facilitate adjustments to the 'second part' of the constitutional treaty, that is to say if it emerged that the EU was in practice to be given a 'competence competence'. In other words, it must be clear that the second part of the treaty must also be subject to the ratification procedure by national parliaments in future, in which case, as I have already said, I would be interested to know what the Commission's line is on this.
Mr President, it is a case of better late than never as far as the Commission is concerned! There has been virtually no major stage in the history of European integration so far that did not begin with a vision on the part of the Commission, underpinned by a major plan and a White Paper. This constitutional process is in fact the first major step where the Commission has lagged cautiously behind and has, if anything, been reactive instead of leading the way.
I nevertheless welcome what President Prodi has said. He has summarised the results of the Convention so far, and he has come down on the side of the angels on some contentious issues - by which, if I may be so bold, I mean on the side of the European Parliament - and in particular he has come down on the side of a Community Europe, and against an intergovernmental Europe, and he has presented a whole raft of intelligent proposals. I too have been unable to read this document as quickly as our friend Andrew Duff has, so I can only make a few limited comments.
One thing needs to be said about this paper - it does not make any sparks fly! It does not generate any great enthusiasm or paint any broad canvases. It does not attempt to involve the public, the citizens of Europe, in this mighty battle for power. It is a very cautious, perhaps technocratic and certainly intelligent, and sometimes even clever paper. Yes, you have come down in favour of the Community method, but in that case you should also have presented a bolder picture of European unity. There are major tasks and important horizons involved in this process of European integration, but you have not presented them here.
The social dimension, which is may be the main issue on which the Convention will founder, scarcely gets a mention. The same applies to European democracy. This paper talks, for example, about a 'constitutional text' rather than about a constitution as such.
Yes, you are in favour of scrapping the unanimity rule, but it is nevertheless to be retained when it comes to modifying Commission proposals. Unity and democracy are all very well, but being given power is a little more important. As regards the Charter of Fundamental Rights, I cannot find any reference here to access to the European Court of Justice, which rules on fundamental rights. The role of Parliament is to be enhanced, but the right of initiative remains exclusively that of the Commission. Parliament is to elect the President of the Commission, but the President is also to be accountable to the Council. And the responsibility of the Commission is far from clear, with the Commission being given greater scope for tactical manoeuvring, while the public is to gain relatively little.
I do not want to allow this to become too much of a critique. This is a proposal that also makes the Commission Parliament's ally, but I would have liked to have seen more determination to tackle the really important tasks and to respond with a sense of vision, particularly as regards Europe's response to the dangers of globalisation, to the unprecedented intellectual and political challenge of developing a supranational democracy, of taking the separation of powers seriously, of taking the rejection of an intergovernmental Europe seriously, and of making the legislative process more open and giving the public access to all documentation.
I hope that we can still persuade the Commission not to be merely cautious in making common cause with us, but also to be our ally as regards new horizons in European integration.
President Prodi, we have listened attentively, of course, to your speech and have drawn some positive aspects from it as well as others with which we cannot agree. This is to be expected and is healthy in a democracy. What needs to be emphasised is that this is a significant contribution to the definition of the Europe of the future, which, alongside other contributions, will enable the Convention to continue its work to achieve a result which is based on consensus and which is politically realistic. This is the only way in which we can hope to wield some power and influence over the forthcoming Intergovernmental Conference.
In addition to various proposals and concrete solutions that we will be discussing in the Convention and which of course reflect the position of the Commission and its idea of increasing internal power within the existing institutional framework, the main conclusion we drew from your words was the concern to answer one key question. The fundamental issue that everyone, including the Commission, has to face is how to maintain an enlarged European Union's ability to pursue its fundamental aims of development and economic and social cohesion and freedom and security for the present and future citizens of its Member States.
We must acknowledge that European integration is an increasingly complex process, not only as a consequence of its internal dynamic, which is a victim of the natural conflict between national sovereignties and the concept of consolidating a European sovereignty, but also because this is happening against an international backdrop that is increasingly subject to the consequences and dangers of globalisation, to the threats of terrorism, to violent conflicts more or less everywhere, to financial, environmental, and energy crises as well as unemployment, exclusion and poverty. Nevertheless, we must acknowledge that, in the Convention, all issues have been discussed openly, frankly and fairly. We cannot have closed issues and nor must obstacles be thrown in the way of the debate. The peoples of the current and future Member States demand and deserve this.
We feel that confidence in the Convention is, in fact, growing, because, in addition to the now traditional Community institutions, it also encompasses national institutions, in other words, the governments and the parliaments of the Member States and of the candidate countries. Without wishing to state that there are two sides involved, not least because, as a result of circumstance, all parties have become mixed up together within the Convention, and rightly so, the fact is that this national component provides added value to the debate. I say this because, instead of there being one European public, we now have fifteen, soon to be twenty-five and later there will be even more national public opinions and it is to these that we should be addressing our words, because these have the ability to influence the direction Europe will take.
Let us speak, however, in practical terms. What is at stake here? In political terms, what is at stake is questioning, debating and defining 'things' as simple as the democratic legitimacy and the governability of the European Union; also at stake are the aims of the Union and its place in the world, the allocation and the definition of EU competences and their adaptation to the Community acquis, the simplification of the Union's instruments, its democracy, transparency and efficiency, the role of national parliaments, the efficiency of the decision-making process and the functioning of the institutions in an enlarged Union and the drafting or otherwise, of a European Constitution. Everything, then, is at stake and rightly so, because this is how debates should be undertaken.
Consequently, the first question that we should ask is: what sort of Europe do we want to build? To this end we need to define this European model in political terms. This task is the responsibility as well as the duty of everyone. The Commission has today once again performed this task and I could add that we have confidence - still - in the nations and, consequently, we believe in Europe. We trust in the Nation-State, and consequently believe in a Europe based on its nations having the freedom to take decisions which is underpinned by the States having equal legal status. We have confidence in the peoples of Europe and therefore believe in a Europe that means greater democracy and not the opposite, which is greater bureaucracy. We have confidence in diversity and we therefore believe in a Europe that respects the traditions of its Member States, preserves their cultural heritage and safeguards their respective languages. We have confidence in subsidiarity, and therefore believe in a Europe that does not seek to retain for itself decisions that could more advantageously be taken by the Member States. We have confidence in solidarity, and therefore believe in a Europe in which economic and social cohesion also results in the prosperity of the peoples and of all the remote and outermost regions without exception. We have confidence in peace, stability and security and therefore believe in a Europe that is united but not uniform, which can be mobilised by great causes, and which is governed by values and guided by principles.
I shall conclude by saying that the obvious target of the Commission's contribution to the debate here is the Convention. The Convention is now entering the critical stage of its work, and so we hope that the proposals that it puts forward, which we would like to be politically realistic and consensual, fulfil their task of enabling the Heads of State and Government who are present at the forthcoming Intergovernmental Conference to take the best decisions on behalf of the Member States and the peoples that they represent. This is, furthermore, our duty.
Mr President, not unexpectedly, the Commission is proposing that it be given more power. The European Parliament and the EU's prime ministers are also agitating to be given more power. It is not difficult to foresee the compromise at the Rome Summit in December of next year. The prime ministers scarcely wish to relinquish foreign and security policy, so they will choose someone from the European Council to represent the EU to the outside world. They may, for example, get Tony Blair to become the EU's first president and then make Mr Aznar President of the next Commission. Instead of concerning itself with foreign and security policy, the Commission would be given power over the developed cooperation on juridico-political and police matters for which, of course, Mr Aznar has a special predilection.
The Commission may also be given increased executive powers, and Mr Aznar's leadership become a proper government that stands accountable. Yes, but to whom? It will scarcely be the European Parliament alone but, presumably, Mr Giscard d'Estaing's proposed Congress in which the national parliaments too may be taken hostage and find themselves with nothing but a congress of yes men, designed for applauding the prime ministers' election of commissioners by majority voting.
In return, the European Parliament will see the distinction between compulsory and non-compulsory expenditure abolished and so be given more power over expenditure. It will also see common decision-making extended to include more areas and so be given greater influence over legislation. The EU's prime ministers are being given more power and the Commission is being strengthened, as is the European Parliament. When all the supranational institutions are reinforced, someone must lose out, and it is the voters, who will no longer have the final word concerning legislation in quite a few areas. They are left with less democracy, every time that more supranational and undemocratic power is handed out in the EU.
Mr President, the draft institutional reform that the Commission is today presenting to the Convention and to Parliament, and the essence of which at least was communicated to the press two days ago, is clearly breaking new ground in its proposals on the responsibility of the Commission before the Council. This 'innovation', however, serves as a pretext in all areas to increase the powers of the body, previously considered to be the sole guardian of Europe's general interest. That, however, is a biased approach.
Let us take the case of the monopoly of initiative that the Commission is proposing to consolidate and to extend to the whole of what it calls the legislative domain. Why should 20 commissioners have a better understanding of Europe's general interest than all of the governments within the Council? Admittedly, it is said that each government protects its national interest, but their debate makes it possible to go beyond that. The same applies to the market: each consumer protects his own selfish interest, but nevertheless, all their transactions set prices which provide the best general approach. The Commission, with its monopoly of initiative, therefore finds itself in the position of a planner who claims to know prices better than the market. In a world of openness, freedom and democracy, this is unacceptable.
The monopoly of initiative, strengthened by the requirement for unanimity within the Council in order to dismiss the Commission's proposals and by extending the majority needed to accept them, distorts the entire European decision-making process and certainly contributes to the rift perceived between the Union and the citizens. In our opinion, we must reform it by taking an overview of the institutions. Either we open up the monopoly of initiative to other players such as the European Parliament and the national parliaments, which possess an undeniable democratic legitimacy, or we maintain it, but then, in return, we are making a right of veto official for each national parliament. In any case, it seemed that the recent debate within the Convention on the Commission's monopoly of initiative was drawn to a close even before it had started. Let us hope, Mr President, that the Commission's new document will have the unforeseen effect of re-launching the debate.
Mr President, it seems to me that a document like this Commission communication, which carries the slogan 'peace, freedom and solidarity', is a good omen, and I believe that that slogan could be the slogan of the European Constitution. By the way, although I have read the text very quickly, I notice that the Commission is being a little timid and talks of a text of a constitutional nature. Let us talk of a Constitution. The skeleton presented by Parliament in the European Convention talks of a treaty which establishes a Constitution for Europe; let us talk happily about a Constitution, which is what it is going to be.
I also believe, Mr Prodi, that what you have said here, what your communication seeks - efficiency, democracy and clarity - are good objectives. I believe that for these to be at the forefront of our considerations is a good thing. So is the idea of double legitimacy, although I believe we must give this some careful thought. The European Union is traditionally a union of States and of peoples, and I believe we must begin to talk about a union of States and citizens, because 'peoples' is a concept from the 1950s. In Maastricht we introduced the concept of European citizenship, and we must therefore begin to talk about European citizens as subjects of the European Union. Therefore, a union of States and citizens.
My group's spokesman, Mr Poettering, has defended something which this Parliament has always had as a first priority, and here we are in agreement with you, which is the defence of the Community method. If we were to make an analysis of the last fifty years of European construction, it seems to me that the most important thing is this Community method and we will therefore be with you.
The Community method, however, also means something which I learned many years ago from a person who I admired, Émile Noel, which is institutional balance. Ours is a Community system, which is difficult to explain outside these four walls; and it is a system in which the balance between institutions surely does not correspond to the usual notion of the separation of powers which we know in our own Member States.
I know that in the Convention - and this is a good thing - we are following the formula of George Washington, who said for Philadelphia that the Convention can debate everything and propose everything. Therefore, the debate is an open one. If you will allow me to use the expression, there is a 'free bar' in terms of considering constitutional models.
But I believe that on this issue, and of course I must read what the Commission is proposing carefully, we must be prudent, because if we interfere with constitutional mechanisms, we may find that there are surprises in store. I believe we must consider whether it is in the Commission's interest to be elected by the European Parliament and to be able to be dissolved by the Council. Because the important thing for the Commission is to be independent and autonomous, and I believe that to establish more links with other institutions could eventually make a Commission which should be independent into a partisan Commission. I therefore believe we should give this some consideration.
In any event, Mr Prodi, I believe that this is a good document. You have done what you had to do and we are going to debate it in the Convention. On the other hand, let me tell you something which I did not like, which is the famous Penelope text which you mentioned earlier. My friend, Mr Barón, spoke about Penelope, the wife of Ulysses. There was a song made famous by Serrat in Spain which was also called Penelope, about a woman who is waiting on a platform for a train and ends up going mad. I believe that by bringing out this text at the same as your declaration, you have not done yourselves a political favour. Today everybody is talking about this Penelope project and nobody is talking about the good document you have presented.
Mr President, Mr President of the Commission, we have been calling for a Commission proposal to solve the institutional problems that exist. It is at long last before us, and we welcome that. Your paper makes a further interesting and important contribution to the work of the Convention, but it does not provide a total solution for all institutional problems. It does cast some light on the Commission's position regarding a whole raft of issues. For example, majority voting in the Council as a general rule, which we welcome. Majority voting by Parliament on legislation as a general rule, which we also welcome. Bringing justice and home affairs within the Community framework, which is also good, and the creation of a Secretary of the Union for foreign affairs as Vice-President of the Commission with a special relationship with the Council, that is fine, and it represents a workable compromise as a means of solving a difficult problem. And there is much more besides.
I can see many positive points in your proposals. However, in some areas, Mr Prodi, your proposals do not make things clearer - they just create greater confusion. Let me pick out one of them in particular. This is the issue of the appointment and political responsibility of the Commission. You are suggesting that the European Parliament should elect the President of the Commission. That is a good proposal, and a much-needed step forward. But at the same time you say that this President of the Commission must be elected by a two-thirds majority of the European Parliament, which prevents the results of the European elections from being reflected in a decision regarding an appointment at European Union level. In other words it prevents something from happening that is precisely what you want: it prevents voters from deciding who they want as Commission President for the next five years. This means building in a permanent compromise, rather like the permanent grand coalition in Austria. We cannot and we will not go along with that!
The second issue is that the European Council is to confirm the election of the President of the Commission by the European Parliament. How is that to happen? By a majority or unanimously? What do you have in mind? And if the Council does not confirm the President, what then? Does Parliament have the right to dissolve the Council? That is what I would suggest. Your proposals do not include any mechanisms for resolving conflicts. Ultimately, and this really takes the biscuit, the Commission is accountable to both Parliament and the Council. So how will that work out in practice? Will you resign every time? If Parliament says that it has confidence in you, will you stay, and if the Council says you must resign, will you resign? What sort of message does that send about building the institutions of the European Union? It is simply a recipe for confusion! Mr President of the Commission, your proposal in this respect creates more problems than it solves, and the European Parliament regards what you want to tell us is a step forward as actually being two steps back!
Mr President, today, on behalf of the European Commission, President Prodi set out a position of great political and institutional importance. Adhering to Jean Monnet's vision and the Community method, the Commission is today reinvigorating its ambitious and forward-looking role in European integration with a blueprint that meets our expectations. I would like to focus on three issues: firstly, Europe has to become a global political power. The new position of Secretary of the Union for Foreign Affairs would represent a strong Europe, able to set out its position in international bodies through a single representative. Mr President, you are aware of my personal desire to see faster work and a substantial increase in the quality of our capabilities in the area of defence. I am saying this as a friend of the United States: the world will be a better place if it contains a strong Europe, capable of acting on the strength of its values.
Secondly, the Commission has to become the sole repository of executive power, reinforced in its role as the expression of the common interest of the Union; in other words, we must move towards a genuine Union government, elected by the democratic representatives of European citizens and accountable to the institutions which represent the citizens and the States. Other institutional figures, lacking a clearly defined role and which would undermine the unity of representation abroad, must not interfere with the government of the Union.
Thirdly, Europe must become more effective and coherent, capable of vigorously rebutting the attacks launched by eurosceptic groupings which, in my country too, use Europe as a scapegoat for domestic failures.
In short, to create a partnership between Europe and its citizens, we need to simplify our procedures and make them more transparent by making codecision the rule, reducing the number of legislative instruments, abolishing unanimous voting and reforming the way the Union is financed. I would add that we must strive to combat corruption and promote the pluralism of information.
Mr President, only if we proceed on this basis will we be able to conclude this process, at the end of 2003, with a Constitution and a second, high quality, credible Treaty of Rome.
Mr President, in the position he adopted on this issue, Mr Prodi was a strong advocate of the Community method, which is the federation method. He also represented opportunism on a large scale. If you swear by the Community method you are not supposed to suggest that the Council has a right to dismiss the Commission. To use President Prodi's own language, the proposal is stupid - stupide. The Commissioners are a collection of civil servants who do not need to inspire parliamentary confidence. If there are abuses they must be penalised just like other civil servants.
The Commission wants to increase its power at the expense of political decision-makers. It was unclear as to whether the earlier proposal to grant the Commissioners unequal status is to remain in force. If it is, it means the EU would have its own 'Politburo', consisting, one assumes, of representatives of the big countries. From the point of view of the small countries, that is not democracy.
The Commission's demand to withdraw the system of consensual decision-making, or Member States' right of veto, is an attack on the Member States. The right of veto is the last defence against supranational, unequal systems of decision-making under the Community method. Those representing the Commission in the Convention's working group have been militarising the Union and creating a new European legal area in which there would be Euro-law and Euro-order. The Commission is calling for the common foreign and security policy to come under its control, with competence to be transferred from the Member States to the Commission. We must not allow the last vestiges of Member State independence to be crushed.
The Commission had and still has support here for its proposal from the European federalists, whose aim it is to erode the independence of Member States and turn the EU into a federation. There is already a federal currency. The federal army will commence operations next year. Federal law and order are being got ready. The federalists are over-represented in the Convention on the constitution of the EU. Member States should not approve draft proposals for a federation drawn up by the Commission or the Convention simply as they are. We must not make compromises over the Commission's status as a body of civil servants as opposed to a political government.
Mr Prodi, power wielded by the Commission is not democracy. You are a servant, who has now adopted a position on matters that are the business of your masters.
Mr President, in reply to Mr Seppänen's point, I do not know many civil services in the world which are appointed only after a hearing by the Parliament and have to acquire the confidence of the Parliament to take office or which are dismissible as a college by Parliament. That is one of the important features of the situation as it obtains at the moment.
As Mr Prodi has said, what we are looking for is a supranational democracy in Europe and that will be, in important ways, a democracy sui generis, not exactly like that of any pre-existing state or society. I welcome a lot of what he has said today about the way the Commission should take office and hold office. This is an attempt to retain the kind of balance between the three institutions which ought to characterise Europe and which does not at the moment in anything like the same way characterise many of our Member States, where the government has become the controller of the legislature of the parliament rather than the other way around. That is a good feature of his proposals.
Although Mr Hänsch has pointed very accurately to some difficulties and potential contradictions that will mean that these proposals have to be more fully thought through to deal with the question, what about the risks of deadlock in the system which you are suggesting?
Another point that picks up what Mr Poettering said and which nobody else has spoken of is that a European democracy must be a democracy at many levels. One of the great disappointments of the Convention so far has been the tiny attention it has given to those levels of democracy which exist within and below the level of the Member State. If we do not take account, adequately and properly, of substantial constitutional regions with legislative powers - the internal nations of the Member States - then this Union will not work as a successful democracy.
Mr Napoletano has prepared a report today to the Constitutional Affairs Committee of this Parliament. We have amended it in committee and we believe that we have strengthened it. He is not fully happy with all that we have reached there but I hope that the Commission and the Convention are going to listen to this because if they do not also attend to this vital level of democracy in Europe all will fail.
President of the Commission, it seems to me that you were better inspired last month when you condemned the stupidity of the Stability and Growth Pact which, I believe, has since been renamed the 'Stupidity Pact' by some perceptive commentators.
With your comments, you launched a genuine debate on the economic and social goals of the European Union, which is struggling to find real legitimacy amongst the European citizens and nations.
Today, I regret to say, you are paving the way - prematurely, I feel, given the work of the Convention and, especially, the attitude of Europeans - for the European Union to pick up again its most characteristic bad habit, namely, institutional navel-gazing. This debate is premature and you are, I am sure, launching it because the Commission has a gun held to its head. If I may say so, I think that your proposal sounds rather like a swan song of federal institutions that are on their knees and devoid of inspiration at the dawn of the twenty-first century. I hope that the Europe which is taking shape will be a Europe of nations that are once again entrenched, re-rooted in the national democracies and nourished by the national democracies. I hope that we will put an end to what I called - I shall say it again today and you illustrated this point very well in your report - the attempt to create a kind of 'off-shore' State.
Mr President, ladies and gentlemen, the President of the Commission has today presented the Commission's draft Constitution, or rather, I would say, his draft Constitution. He himself and other Members have mentioned the name of Jean Monnet. Now, I believe that there is a fundamental difference between Jean Monnet's work and the proposal before us today. In my view, Jean Monnet always endeavoured to focus on the essentials and to achieve the - albeit modest, sometimes even miniscule - goals he set, and, in 40 years, many of his proposals have genuinely been brought to fruition. Now, with regard to this proposal, over and above the acclaim it will certainly receive in the media and its success throughout most of this House, I genuinely wonder, without wanting to be antagonistic, how many of these proposals will actually be carried through, as would have happened when Jean Monnet was at the helm. There are some differences between the two cases, I feel.
Why do I say that? Of course, it is lovely to be able to say 'What good proposals the Commission is putting forward on many points, with codecision for these matters, a different procedures for others ...' but, clearly, all this must actually work in practice, and I therefore wonder whether the present Commission, the Prodi Commission, as opposed to the Commissions which preceded it and contributed to Maastricht, the Single Act and so on, will have the same ability to succeed. We will see in the coming days. I wish President Prodi and his proposals every success, although, frankly, Mr Prodi, I want to make it clear that what concerns me, what concerns us, the Radical Members, what I personally consider to be the Achilles' heel of this proposal and would alone weaken it considerably, is the question of the President being elected by two thirds of the Members of the House. That means that all it would take is for the Mr Poetterings and the Mr Barón Crespos of the future to meet in private and ...
(The President cut off the speaker)
Mr President, Mr President of the Commission, ladies and gentlemen, I would like to express my very sincere thanks for the initiative the Commission has taken in this constitutional process with the paper before us today. I particularly appreciate the fact that in the key areas the Community method has been adopted as the guiding principle. The issues of the decision-making process, codecision and the extension of qualified majority voting, and the replacement of the Council decision-making process stemming from the Treaty of Nice by the simple dual majority are essential approaches that could lead to improvement.
As I only have limited speaking time, I would like to follow up these initial comments with some critical observations concerning the Commission's attempt to have itself legitimated by both Parliament and the Council. I see this as running counter to Montesquieu's division of powers. It creates a confusion of executive and legislative roles, a muddle that is really the opposite of transparency and accountability. It would lead to a marked weakening of Parliament's role, as up to now the Commission has been accountable to Parliament alone, and Parliament alone has been able to dismiss the Commission. The question of accountability remains. The right to dismiss the Commission by a two-thirds majority also remains, but now we are also supposed to elect the President of the Commission by a two-thirds majority! That is a total repudiation of the role of this House - the European Parliament is being emasculated! I regard this as a very difficult situation.
I do not know if the Commission will get what it is looking for here, because once it has the same relationship with the Council as it has with Parliament in all these areas, the natural alliance between Parliament and the Commission will cease to exist. That means that we will be losing something without gaining anything, because Parliament in its day-to-day technical work will have to take up the cudgels with both institutions, with the Commission and the Council alike, whereas up to now the Commission and Parliament have been in agreement.
It is worth considering the fact that the role of the EU Secretary for foreign affairs, which is viewed positively in the paper, will of course appear in a very different, and rather negative, light in this institutional context. The point is that this will also have another consequence: the European Council has the power to remove the Commission from office, yet the Commission President is a member of the Council. It does not seem the right approach to me to allow the Commission President alone not to take part in such a discussion about possible dismissal. If the European Council is to have an almost parliamentary right of control over the Commission, then the President of the Commission should not be a member of the European Council. That follows as night follows day: he can in no way be a member of the European Council, because how can a body have a right of control and hold someone to account if that person is a member of that body himself? I think that does not seem to work at all.
I would therefore urge the Commission to reconsider this very carefully, especially as it is extraordinarily weak on such a key issue. The key issue facing the Convention is whether the Council, in its role as legislator, is a legislative Council, with a second chamber that meets in public. The Commission's response to that is that this proposal should be examined. That is all it says! I would have expected the Commission to formulate a clear position on that point. The fact that it leaves the issue of the legislative Council so unclear and presents the relationship between the European Council and the Commission in such a way seems to point to a weakening both of the rights of Parliament and of transparency in general. That is why I regard this proposal on such a vital issue as being highly questionable.
Mr President, I shall be listening with interest to Mr Prodi's response following the comments of Mr Hänsch and Mr Brok, who are very much in agreement on this point.
The struggles for power and for the social face of Europe have now really broken out. There is of course a battle between large and small, between technocrats and democrats, between results-orientation and bureaucracy, and everything revolves around the question of who is going to be pulling the strings in the Europe of tomorrow. And with more power for the European Council, as some want, we will of course be breaking the balance between the institutions. That means the triumph of the back-room politics of the big countries, and this will have a paralysing effect. Just look at migration policy - fewer results, less democracy.
We can also vote for democracy, however, for a Europe that its citizens can understand - in other words, the Community method, in which the Commission is the elected European government and the premier is chosen by Parliament, the direct representatives of European citizens. This is the best guarantee for small and medium-sized Member States such as the Netherlands that their interests count too. At the same time we can make effective European policy. Consider migration and in particular the Vitorino proposals. Result: democracy and citizens over against this continent's Sun Kings. Aux armes democratiques, President Prodi. And at the same time, the struggle over the choice of whether or not we have a social Europe.
Conservative, free-market thinking Europe, even here in the European Parliament, refuses to anchor the European social model as a task in the European constitution. And it is precisely on this that citizens, social organisations and we as social democrats want to do battle, because it goes to the heart of the matter. Are we going to choose a Europe as social protection for our citizens or are we going for the Europe of the free market, which is powerless in the face of globalisation, in which citizens feel alienated and at times of mass redundancies are regarded as disposable items? Once again President Prodi: aux armes democratiques, Commission et citoyens. Convention, seize your opportunity!
Mr President, the Commission's major contribution to the work of the Convention can only encourage those who believe that Europe needs a Constitutional Treaty before the reunification stage starts. The new constitutional engineering work can only be based on in-depth, responsible dialogue between the representatives of the European and national institutions. The Convention will therefore increasingly have to become a forum not for thrashing out different positions but for finding the best compromise, a compromise which confirms the two forms of legitimacy in Europe - the Community and the intergovernmental. The new Europe, founded on the principles of solidarity and subsidiarity, must be politically strong and have economic credibility. To this end, we need to give it a single voice in foreign policy. It must be a Europe with a small number of effective, well-defined competences, including, in addition to foreign policy, defence, security, immigration control, the single market and the management of the economy. It must be a federation of nation States but not an interfering Superstate. It must be an institution with a stable balance of the powers of the three institutions: Parliament, Council and Commission.
Of course, the principle of the six-monthly rotation of the Presidency of the Union will have to be changed. The Commission's proposal, outlined yesterday in Le Monde and today in this House, is reminiscent of the French model, with the Commission in the role of Mr Raffarin and the Council in the role of Mr Chirac. I wonder whether it might be possible to achieve a compromise whereby there would be a single Commission and Council President, who would be put forward by the Council and elected by two-thirds majority vote in Parliament.
One last point. The Europe we are building cannot afford to lose its Judaeo-Christian roots, which are the guarantee of the secularity of the institution. If, in the future, we were to attempt to build a Union without taking into account our history, that would be tantamount to building a castle with no foundations.
Ladies and gentlemen, the fact that the Members are coming into the Chamber for voting time while the debate is still in progress means that it will be difficult for the speakers who have yet to speak and President Prodi to make themselves heard. I would ask you all to cooperate and to concentrate on the debate until the start of voting time.
President of the Commission, thank you for your contribution to the work of the Convention. We are also looking forward to the end of this never-ending task because I believe that, with everyone adopting a position, with everyone drafting their own Constitution, it is fortunate that some members of the Commission are concerning themselves with this common task and are making their contribution.
Thank you too for your proposals regarding the appointment of your successors and of the Commission's three-stage appointment procedure. We feel it is worthwhile and relevant.
I have a question to ask, however. I understand that you are in a negotiating position, but it seems to me that, when we speak of preserving the Community method, and this is obviously what the Commission desires, this method is based on the role of the three points of a triangle, with a necessary balance. From that point of view, I must admit that your proposal to satisfy the desire of the Heads of State and Government and their ministers to strengthen and go beyond the rotating Council presidency will be badly handled and will be viewed as a weak point of your contribution. Consequently, the positions that you adopt regarding the Secretary of the Union will be regarded enthusiastically and be reproduced in other sectors. From this point of view, the idea that the Secretary of the Union would not chair the Council responsible for these issues seems to me to be a weak point. You say that the president of the Council could not seek compromise at the same time as making proposals. We all know many assemblies where these two roles are carried out by the same person. I therefore believe that this is a point that we should examine in greater depth and I think that, in the area of external representation of the euro zone, these proposals could be reproduced.
Mr President, I thank you for calling our fellow Members to order. What you need is a loud speaker so as to be able to broadcast this message to those outside the Chamber, as it is those who are coming back in who are disturbing our work.
Thank you, Mrs Berès, for that valuable suggestion. Maybe the Members who are listening to me could ask the Members entering the Chamber to do so in silence and in an orderly fashion in order to allow the speakers to make themselves heard.
Mr President, Mr Prodi can indeed understand me, because I am sitting right beside him, so we can communicate fairly easily.
I wanted to start by complimenting the Commission President on the excellent document that has been presented. I am also pleased that this document is so very much in keeping with Parliament's position and that it is also so much in tune with the Benelux Memorandum that has just come out.
First of all I am pleased that Mr Prodi does not favour a President of the European Union as Mr Giscard d'Estaing has proposed. We mainly see the President of the European Union in the role of President of the Commission. These two positions must coincide as far as possible. If there is to be a President of the European Union, then it must be the President of the Commission.
What seems a good idea to us, or at least what seems a good idea to me, is that the future Commission will certainly have three, if not four Vice-Presidents. For example, one for foreign policy, that could be Mr Solana's role. One for internal security, Mr Vitorino's range of responsibilities. One for socio-economic affairs and one for the more technical Commissioners. If you divide the work up in this way, then the President of the Commission will have rather more freedom to take on these presidential duties.
We are also very pleased with the emphasis on the Community method and that there are proposals for legislative simplification. There are good proposals for this in the Convention, that go a little further than what the Commission has proposed. We think that in the future there should really only be talk of regulations, of directives, of decisions and of the implementing legislation and that will be enough. And that as far as possible everything must be done by way of codecision.
Finally, we are also pleased that the Commission has not put forward the absurd idea of a Congress. We think this Congress a bad idea. What we do think important is that there should be greater involvement of citizens and that greater transparency should make citizens better aware of what is happening in the European Union. This is what the Commission is proposing. Consequently, Mr Prodi, you have our full support.
President Prodi, I agree with what Mrs Maij-Weggen said just now. The communication you have presented to us is extremely interesting and is broadly compatible with the positions of the European Parliament. However, there is no clear proposal on one fundamental point, namely the integration of the Charter of Fundamental Rights - its integration, not the inclusion of a reference to it - for there is no modern Constitution which does not enshrine human rights. I hope that the Commission will not go against the development of modern constitutional practice and take the line that Europe should have a short Constitution with human rights hidden away in an Annex.
I welcome the proposal to generalise the Community method, codecision and majority voting. I welcome the idea of a single spokesman for foreign policy, who is part of the Commission but is personally accountable to the Council too. There are many other points which need to be clarified and discussed but we agree that we should not create new, unnecessary institutions and that the decision-making power of the Eurogroup and the Union's financial system should be strengthened. Lastly, we welcome the fact that a proper distinction is made between those who make laws and those who implement them: Montesquieu has come to the European Union at last.
I hope that the Union's future Constitution will be that of a supranational democracy, as called for by the European Parliament, the Commission and the majority of the citizens, and that a way will be found to avoid a few eurosceptics preventing the countries that wish to move forward from doing so.
Mr President, I do not think it is yet entirely clear how long what the Commission has proposed actually is. I have read a document running to 23 pages. Mrs Kaufmann thought just now that there were more than a hundred, so I do not know how things are precisely, but those 23 pages are very interesting. They contain relatively little on socio-economic issues, and, as for what they do contain, I do rather wonder whether we might agree with it.
I would just like to say a word about open coordination. This is a particularly thorny problem in the Treaty at the moment and it is actually poorly provided for. And what does the Commission say? It says that it must be decided by the Council, having been prepared by the Commission, and then in brackets we have 'where appropriate after consulting the European Parliament'.
This is of course quite impossible. If the Commission wants to crush open coordination at some time, then I think this is how they must do it. One of the three institutions on which this Community is based cannot simply be disregarded in this way on such an important issue. That is the principal message.
The second message is that in general the social element in the Convention has so far had rather too little attention paid to it. It is very fortunate that a working group has now been set up with particular concern for the social issue. I think it is possible for the major parties in particular to reach agreement on this, based on the experiences we have acquired in the European social model; it is possible, but we must be careful. There is one major difference between the two parties, the PPE-DE on the one hand and the socialists on the other, and this difference is where you start. Do you start with the economic or do you start with the social? This is important if we are to bring this to a successful conclusion.
Mr President, I welcome the Commission's intention to make the EU the first supranational democracy in the world. That is a fantastic project, and people understand it and support it. In any democracy, the government is elected by parliament, and that is why I also welcome the proposal that here in the EU the Commission and its President should at last be elected by this House and not by the European Council. The present approach is really topsy-turvy, and I think that we need to reinstate Montesquieu's principles. So I congratulate you on having managed to get there. This is a really important point, and one where Parliament and the Commission can now pull in the same direction.
I would also like to congratulate you on clearly advocating that there should be just one executive and not two. There cannot be an elected President of the European Council alongside the elected President of the Commission. We do not want the institutions to be renationalised, what we need is to apply the Community method, and in this paper the Commission and Parliament are on the same track. We must get that through in the Convention!
Mr President, I will be very brief, not least because we are behind schedule and the European Parliament needs to continue its work with all speed. I will just make a few brief points, the first of which is addressed to Mr Barón Crespo. We have been looking into the problems in Galicia very carefully and are continuing to do so. Commissioner de Palacio has already visited the area, Commissioner Wallström is going there tomorrow and Commissioner Fischler has already recommended the measures that should be taken. Most importantly, we are summoning and coordinating all our resources so as to be able to take the broadest, most cohesive action possible. We can confirm that, in our opinion, this incident could and should have been avoided. We must therefore address this matter as thoroughly as possible because, if similar incidents occur in the future, it will be our responsibility. The Commission has already put pressure on the Member States to limit the circulation of obsolete vessels, and we will continue to work on that.
A few very brief comments. I would like, first of all, to thank you for your enthusiastic support for our proposals, for your enthusiastic support for the Community method and for your understanding of the very simple fact that this is not a final proposal - it is neither the Commission's initial nor its final proposal - it is a major step forward which will allow us to discuss the issues together. The points on which there is dissent are extremely important points which we will have to discuss. As regards what Mr Brok said, for instance regarding the issue of the Commission being accountable to both the Council and Parliament, this is an area we need to explore, but we believe that it is fully in line with what he called the Montesquieu rule, although it is true that, should the Council have to adopt measures affecting the Commission, in that case, the President of the Commission would not be part of the Council and the confusion described by Mr Brok would be avoided.
There is, moreover, a common concept underlying these proposals, and it is the concept of countries and peoples: we have taken a coherent, fully cohesive approach in this regard. In this respect, we often find that we are in almost complete harmony with the Benelux document - not that we developed this approach together, we just seem to have the same perspective on these issues, the same belief that this is a union of nations and peoples, or, as Mr Méndez de Vigo rightly says, of citizens, and that is the approach we are pursuing.
I will not go into specific points because I know you are pushed for time. I would just stress one essential point: the Charter of Fundamental Rights. I can confirm that the Commission intends to propose that the Charter be integrated into the future Constitution.
Indeed, we have already proposed this in the feasibility study I commissioned, and we demonstrated that it is entirely feasible. As regards this feasibility study, I would stress that it is just a technical working document: it was not submitted for the Commission's approval and it was not discussed. It is a feasibility study which is an extremely useful working document. To avoid it being confused with the document we have proposed and endorsed in the Commission, I will not distribute it at the Convention today either: it will be posted on the Internet immediately afterwards, like all the working documents we have used during this phase. I assure you that this is a working document, nothing more, nothing less: just a working document.
(Applause)
Thank you, President Prodi. I feel this has been an important opportunity to develop the debate on the future of Europe.
The next item is the vote.
Report (A5-0411/2002) by Carlos Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Decision on providing further supplementary-financial assistance to Moldova (COM(2002) 538 - C5-0484/2002 - 2002/0236(CNS))
(Parliament adopted the text)
After the vote:
Mr President, I would like to propose some amendments to the Minutes. On page 26, paragraph 11, concerning the statute for Members of the European Parliament, the PPE-DE's motion for a resolution of 14 November is not shown, although I have the electronic record of transmission here, and the two compromise amendments tabled by both the small groups and the two larger groups are not mentioned either. Could that please be corrected?
That will be recorded in today's Minutes.
Report (A5-0406/2002) by Per Stenmarck, on behalf of the Committee on Budgets, on the Interinstitutional Agreement extending the Interinstitutional Agreement on the financing of the Convention on the future of the European Union (14249/2002 - C5-0561/2002 - 2002/2247(ACI))
(Parliament adopted the text)
Report (A5-0407/2002) by Per Stenmarck, on behalf of the Committee on Budgets, on the Budget of the European Convention for the financial year 2003 (3923/2002 - C5-0545/2002 - 2002/2234(BUD))
(Parliament adopted the text)
Report (A5-0408/2002) by Guido Podestà and Kathalijne Maria Buitenweg, on behalf of the Committee on Budgets, on EU Draft Supplementary and Amending Budget No 6/2002 for the 2002 financial year (SEC(2002) 1220)- 14811/2002 - C5-0560/2002 - 2002/2239(BUD)
(Parliament adopted the text)
Report (A5-0375/2002) by Jean-Claude Fruteau, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (COM(2002) 139 - C5-0178/2002 - 2002/0066(CNS))
(Parliament adopted the text)
Report (A5-0391/2002) by Christian Ulrik von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision on the financing of certain activities carried out by Europol in connection with cooperation in the fight against terrorism (COM(2002) 439 - C5-0471/2002 - 2002/0196(CNS))
(Parliament adopted the text)
Report (A5-0390/2002) by Carlos Lage, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola (COM(2002) 495 - C5-0492/2002 - 2002/0237(CNS))
(Parliament adopted the text)
Report (A5-0400/2002) by Othmar Karas, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on streamlining the annual economic and employment policy co-ordination cycles (2002/2215(INI))
(Parliament adopted the text)
Report (A5-0402/2002) by Jacqueline Foster, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation on establishing common rules in the field of civil aviation security (PE-CONS 3660/2002 - C5-0482/2002 - 2001/0234(COD))
(Parliament approved the joint text)
Report (A5-0401/2002) by Helle Thorning-Schmidt, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (Noise) (Seventeenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (PE-CONS 3666/2002 - C5-0501/2002 - 1992/0449A(COD))
(Parliament approved the joint text)
Report (A5-0392/2002) by Salvador Jové Peres, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (COM(2002) 185 - C5-0313/2002 - 2002/0114(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0396/2002) by Daniel Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (COM(2002) 187 - C5-0314/2002 - 2002/0116(CNS))
Before the block vote on the committee amendments:
Mr President, this has been voted on and I have no problem with that, but I had asked for the floor. With regard to Amendments Nos 35, 36 and 37, you have said that they have been withdrawn, which is correct, but I have not understood what has happened about the admissibility of Amendments Nos 4 and 17. Are these amendments going to be voted on or not?
Amendments Nos 4 and 17 are not going to be voted on because the President has ruled them inadmissible. In his view they belong more in the explanatory statement than in the legislative text.
Mr President, I would like to tell you that yesterday I had contacts with the competent service and with members of the Office of the President and we had reached the conclusion that we were not agreed on whether they were admissible.
I have here a letter from the President saying that Amendments Nos 4 and 17 have been deemed inadmissible.
. (ES) What the services have told us is that they were admissible and that they would be voted on. And I wish to say this, in any event, because the services of Parliament in committee accepted both amendments, we voted for both amendments, we approved them, they have been passed on to the plenum and now it turns out they are amendments to the content of the report. They are amendments with legislative content and there was no reason not to admit them, and I would like it to be noted that I am making a formal protest.
I take note of your formal protest but the amendments remain inadmissible.
After the block vote on the committee amendments:
Mr President, I know you are in a hurry because we must follow our timetable, but we are reforming the common fisheries policy and we have been waiting 20 years for this reform. Although you are an able President, who presides very well and with great skill, I would ask you for some restraint so that the Members may know what we are voting for. I would be truly grateful.
For clarity, as the rapporteur rightly says, we will vote on the reworded version of Amendment No 4.
Before the vote on Amendment No 20:
Mr President, you told me that Amendment No 4 was inadmissible and then it has been voted on because an agreement had been reached. In the case of Amendment No 17, our agreement is even greater since it is within the legislative text: it relates to Article 4. The Commission is trying to realise its proposal, which is to withdraw an article, and we have voted to include that article. This article should be voted on.
Let me read out what the President ruled. He deemed Amendment No 4 inadmissible in its present form. If the rapporteur agrees to modify it by deleting the reference to the current Commission proposal - a reference which would not be relevant once the legal instrument is adopted - then Amendment No 4 would be acceptable. This is what we did.
The only thing the President says in his letter about Amendment No 17 is 'I declare this amendment inadmissible'. He is not saying that in any modified form it could be accepted ...
Rapporteur, I owe you an apology. I have just been told there is a typographical error. The President meant to say that he now declares this amendment admissible. I apologise.
Okay, I resign!
(Laughter)
Mr President, I do not want this to be a dispute between a Galician and a Scotsman, nor between two Europeans. I am rapporteur for these reports, I am a professional lawyer and I am producing a legal and political report. I have been in contact with the services and they have told us that this amendment is admissible. Therefore, all I ask is that the vote be taken a little more slowly, please. Nothing more.
You are absolutely right and I apologise again.
(Parliament adopted the legislative resolution)
The vote was suspended at 11.40 a.m. for the formal sitting
. (ES) Mr President, fisheries are only the subject of discussion in Parliament once every twenty years. We are reforming fisheries policy and today Parliament has adopted two very important reports, and I would like to express my gratitude to all the Members who supported me in this task. I do so, Mr President, as a Galician in particular, because Galicia is currently experiencing a great tragedy.
I shall end by saying that I would like Mr Fischler to be present at this historic moment and he is not here. I would, however, like the Commissioner to kindly pass on the following: his colleague, Mr Barnier, told him in writing that his reform had neither legal nor moral basis and today, Parliament has taken away the political and budgetary basis and rejected the report.
Mr President, I would like to move, on behalf my group, in accordance with Rule 37(4) of the Rules of Procedure, that this House should decide whether the joint motion for a resolution tabled by the PPE-DE and PSE groups should be put to the vote before the other resolutions.
My justification for this is as follows. On 14 November we submitted a motion for a resolution to the administration. I have here the electronic record confirming its transmission. Therefore our original motion has priority. In accordance with Rule 37(4) of the Rules of Procedure, a subsequently tabled joint motion for a resolution replaces the original motion. That means that the subsequently tabled joint motion is regarded as that submitted first and should be put to the vote first.
In the event that the House does not follow this procedure, I wish to ask the President to pronounce that the amendments tabled by the Liberals, the Greens and the Communists are inadmissible in accordance with Article 140(4) of the Rules of Procedure, which stipulates that only amendments that have not already been tabled once may be tabled. As the content of the joint motion for a resolution tabled by these groups is exactly the same as those amendments, only one of the two can be admissible. It does not make sense for us to follow the voting list, because we would then have to vote on the same content twice. That is contrary to both the spirit and the letter of the Rules of Procedure.
(Applause)
Mr President, I would specifically like to support this proposal on behalf of my group. There is every justification for proceeding in this way. We amended the Minutes this morning, so that this House's Minutes now say that the PPE-DE Group's motion was tabled first. I would, however, urge you, Mr President, to let this House decide.
Mr President, I believe that we are currently playing a game of cat and mouse in this Chamber which is atrocious, utterly atrocious for democracy!
Everyone knows that as soon as ?
Listen, and speak afterwards. I know that it is sometimes difficult to listen, when you believe you are the strongest, but the strongest has not always proved to be the most intelligent. Intelligence does not come automatically purely by virtue of size.
(Applause)
No, and you too, Mr Schulz, please calm down, ?
The requests before us are clear. I see no point in extending the debate. I looked into the chronological order in which resolutions were received. My decision with regard to the order in which we should vote is based only and wholly on the chronological order and the precedents that surround that. I am now informed that the chronological order indicates that we will vote on the joint resolution tabled by the three groups first.
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0620/2002) tabled by Diana Wallis and Astrid Thors on behalf of the ELDR Group, on the Statute for Members
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0621/2002) tabled by Heidi Anneli Hautala and others on behalf of the Verts/ALE Group, on the Statute for Members
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0622/2002) tabled by Francis Wurtz on behalf of the GUE/NGL Group, on the Statute for Members of the European Parliament
(Parliament rejected the motion for a resolution)
Joint motion for a resolution
Mr President, we need to change this amendment so that it better reflects the realities of the Treaty of Nice. I would ask that the last two words be deleted and that you accept that as an oral amendment.
Mr President, I do not wish to reopen a debate which this Parliament has already had but you were elected on a programme for reform of this House. Powerful elements in the two major groups have blocked that reform and I hope, Mr President, that the Council and the Commission, represented here today, will see the strength of feeling in this House in favour of such reform, greater than it has ever been, and will take that into account.
Mr President, you thought you were right to follow the procedure you adopted. On behalf of my group, I would like to say that we did not agree with your decision, but I do not want to dwell on that. I asked to speak because Mr Watson did. However, I certainly cannot accept that anyone - be it a member of my own group or one of the other groups - should take the moral high ground and accuse others of having unworthy intentions!
(Loud, prolonged applause, heckling)
Mr President, ladies and gentlemen, the reaction in this Chamber, the enormous support for what I have just said, is enough. I do not need to add anything else!
Mr President, my group respects the other groups. It is up to the Liberal Group to solve its own internal problems, but I put a question to the Council asking it to show its willingness to hold a dialogue and the Council did so.
After the vote, I think we should all join forces, and I am addressing Mr Watson in particular, whom I ask, on behalf of my group, to stop his policy of aggression and unjustified slander of the other political groups and specific nationalities in Parliament. Now is a time for unity and implementing the Rules of Procedure. Thank you.
I do not want to take any more contributions. I want to make one brief comment. We have adopted a resolution today. The resolution gives what I would call an indicative status to the opinion that Mr Rothley has brought to the Committee on Legal Affairs.
As rapporteur, Mr Rothley said yesterday that he hopes in the course of next year - perhaps by March 2003 - to move it from indicative to definitive. In that interim period I intend to work with the rapporteur to see to what extent we can try to mobilise a majority in this House in dialogue with the other institutions to bring closure to this issue in a manner which gives us a satisfactory outcome and a dignified result.
Report (A5-0397/2002) by Patsy Sörensen, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on a proposal for a Council directive on the short-term residence permit issued to victims of action to facilitate illegal immigration or trafficking in human beings who cooperate with the competent authorities (COM(2002) 0071 - C5-0085/2002 - 2002/0043(CNS))
(Parliament adopted the legislative resolution)
Joint motion for a resolution
. (IT) I would like to draw attention to the need for the Community legislation on PDO and PGI products to be revised.
Although good, the Fruteau report, on which we are about to vote and which we will support, does not contain major amendments proposed and justified by a number of Italian Members in the Parliamentary Committee on Legal Affairs and the Internal Market and the Parliamentary Committee on Agriculture and Rural Development. In the case in point, major amendments have not been included on the possibility of registering PDOs and PGIs in Brussels when products have already been registered which, for a different reason - as in the case of a plant variety - are designated by the same geographical term as that requested, which might be the name of a town, for example.
I am therefore going to send a letter to the Italian Permanent Representation in Brussels to call upon Italy to adopt a clear position on this issue in the Council. I will send the letter to the Italian Members of Parliament too and invite them to support the initiative.
I would stress that this is not just an Italian question: it concerns the protection of all European typical products. I therefore call upon the non-Italian Members as well to see this as a question of the legal protection of typical products.
. (PT) The rapporteur accepts the basis of the Commission proposal aimed at bringing the current Regulation No 2081/92 into line with the agreement under the WTO on trade-related property rights (TRIPS, 1994).
After supporting the Commission's position, which it considers to be crucial to a food quality policy and to combat any attempt to sow confusion amongst consumers, when discussing Protected Designations of Origins (PDOs) and Protected Geographical Indications (PGIs), the report overlooks some contradictions and tables some amendments that give rise to doubts.
For example, with regard to the procedure for cancelling the Community registration of a PDO or a PGI, the report overlooks the fact that sometimes a PDO or a PGI is not only private property; it can also be the property of a particular community or region due to the characteristics of its production or of the raw material used. There should therefore be safeguards to ensure that the voice of local institutional bodies is heard in these situations.
We must also take account of the relationship between the trademark and the PDO, so as to safeguard any possible move by a trademark with regional characteristics, which cannot be produced in another region or country. In Portugal, this problem has already arisen, in the case of 'Limiano' cheese.
Hence our abstention from the vote.
. (NL) The market is merciless, because whoever produces and sells cheapest always wins - even if this winner is cheap only because of low pay, poor working conditions, animal cruelty, child labour and the absence of measures for the control of environmental pollution. In an ever larger-scale market, the production of age-old regional food and drink products is at risk. They can lose out to competition from a place where production costs are lower. If the free market strikes, cheese, wine, mustard, vinegar and cake will soon no longer come from the region of origin. It is therefore good, in the midst of the prevailing liberalisation of the economy, that the logic of the market is defeated by protecting these products and their areas of origin from imitation.
Yet we have to be careful that no new injustice arises. Under this arrangement old EU Member States are at an advantage compared with new ones. I have recently put questions to the Commission about Bulgarian feta cheese that can no longer be exported now that the name feta is given only to Greek products. The Bulgarian cheese now has to be sold under an unknown name and is therefore less in demand. It must therefore always be possible for protected names already assigned to be opened up to prevent the neglect of a traditional agricultural product in other more neglected regions or regions that have acceded later.
. (PT) Since 1993, the EU has had a system in place for Protected Designations of Origin (PDOs) and Protected Geographical Indications (PGIs).
This mechanism has helped to make the agri-food sector more dynamic and to preserve traditional production methods, providing consumers with high quality products.
I welcome the Commission proposal to adapt this system, especially as regards continuing to monitor counterfeiting and unlawful imitations, both within the EU and in third countries. One measure, which we believe to be important, would be to insist that products be packaged in the area in which they are produced, so as to provide a guarantee regarding their origin and quality. The current inspection mechanism must be effective, and to this end the existing systems and the activities of national and European bodies must be harmonised and the Member States must be given greater responsibility.
I also agree that the owner of a trademark should, in certain circumstances, have the right to register their trademarked product with a PDO or a PGI. Similarly, the product registration procedure must be simplified and made more accessible, making applications easier to assess by the Member States, limiting the role of the European Commission simply to checking the form.
I have voted against the Report on the proposal for a Council regulation amending Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs because it approves of the regulation and furthermore does not seek to improve the content or alter the aims of either the former regulation or the Commission proposal.
The overall aim is regionalisation via a uniform Community approach. A development I cannot support as a sovereignist. The regulation will put unnecessary restrictions on producers in particular affecting small and medium sized producers of agricultural products. Furthermore, I firmly believe that the consumers will be able to orient themselves better if the name of the Member State in which the product has been produced is evident. The consumer should be able to support home production, if this is their wish.
Finally it is unjustifiable that LDCs should live up to EU production standards. This constitutes a hidden trade barrier.
. This Report was voted on under Rule 110a of the Rules of Procedure which allows for no debate in Parliament and no amendments to the Report. The British Delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new Rule, however, leaves no option but to abstain on certain reports.
Before we extend the competences and financial resources of Europol, the British Conservatives believe that there is a need to establish whether competence should be ceded to them in this field or other fields or whether the total priority should be interstate cooperation, utilising present national resources.
. (PT) Just a brief comment in order to express, as the rapporteur has done, the profound hope that now, within a new framework that allows us to envisage a lasting peace in Angola, the fishing industry of that country, specifically through the instruments agreed with the EC, can contribute to the development of the economy of a country that has suffered so much from a long and devastating civil war since its independence in 1975. This is the most noteworthy feature that, in political terms, marks the difference between this protocol - which is valid for the period 3 August 2002 to 2 August 2004 - and the eight previous ones, in developing the agreement that, as everyone knows, dates back to 1987. Furthermore, this is an important instrument from which Portuguese shipowners also benefit - as well as Spanish, French, Italian, Greek and Irish shipowners - and it is therefore regrettable that the Commission has not respected the allocation key contained in the previous agreement and has penalised Portugal by 20 tonnes. Lastly, the significant increase in the financial contribution should be emphasised as should, in connection with this, not only the corresponding increase in fishing possibilities, but also the establishment of a partnership with Angola to encourage responsible and sustainable fishing and particularly, the development of scientific research, surveillance, artisanal fisheries, training and aquaculture. We will need, in future, to monitor the specific effects of these new developments.
. (PT) I have voted in favour of this report, which highlights the need to streamline and synchronise procedures for coordinating economic, social and employment policies, not forgetting the environmental dimension, in order to gear them towards a medium and long-term perspective. Our focus must be on implementing measures rather than on drafting guidelines.
This analysis of the implementation of guidelines, which will take the form of a new implementation package, will involve the Member States providing information on a systematic basis, in line with a specific timetable. The appropriate involvement of all the interested institutions and partners such as the Council, the European Parliament and the social partners, must be ensured.
We must stress the importance of strengthening the democratic legitimacy of this process and of giving Parliament powers of participation and co-decision in the entire cycle of policy coordination. To this end, we hope that the Convention proposes this improvement for the new Treaty.
Finally, I wish to underline the importance of increasing the role played by the social partners through the creation of a Tripartite Social Summit and a macro-economic social dialogue, as well as the participation of the candidate countries in implementing the Lisbon Strategy.
This report backs the Commission, which defends the idea of greater coordination in implementing the economic policy and the so-called employment policy of the Member States.
The only 'economic policy' that the European Union and its Member States know, however, consists of constantly favouring the interests of businesses and their owners. As for their 'employment policy', it is, at best - if one can say so - a pretext for distributing aid and subsidies to these same businesses, and primarily to major European industrial and financial groups. And, at worst, it manifests itself in the ever-increasing number of workers out of a job: today, there are almost 20 million people unemployed in the European Union, and in addition, there are millions of workers who have only precarious employment. We constantly hear of plans for mass redundancies. And you dare to speak of 'employment policy'! And how can you discuss 'streamlining' your economic and employment policies, when each day provides further evidence of the irrational nature of your system, and of its fundamental social injustice?
By voting against this report, we are therefore reaffirming our rejection of your capitalist system.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) The Commission communication which serves as the basis for this report follows up the request made at the Spring Council in Barcelona to streamline the relevant policy coordination processes and to improve the implementation of the 'Lisbon strategy'. It is on this issue that the rapporteur attempts to somewhat improve the unacceptable position maintained by the European Commission, which systematically overlooks the social and environmental spheres.
Nevertheless, these improvements are clearly inadequate, since the proposals that we tabled on the need to amend the aims, criteria and bases of the Stability Pact were rejected. We had tabled these proposals according to the principle that the Member States' budgets must reflect the needs of every people and of every country and not the interests of the financial groups which the European Central Bank is seeking to serve. Consequently, no guarantees have been made to establish conditions that will ensure that priority is given to employment, to economic and social cohesion and to combating social exclusion, a crucial issue in the fight against the dominance of neo-liberal policies in the European Union.
Therefore, despite the fact that a few individual aspects can be seen as positive, we have voted against this report.
. (NL) In 2000, the European Summit in Lisbon spoke out in favour of a tough liberalisation policy and comprehensive privatisation of public services. The justification for this, which turned out to be illusory, was that this would prompt even more extensive economic growth, by means of which Europe could beat the US and Japan. According to this line of thinking, the expected drawbacks concerning labour and the environment are automatically offset by an increase in profits and employment.
The proposal that is being voted on today is a commendable effort on the part of Mr Karas to give a wrong policy choice a friendly twist. He has managed this to some extent in the area of the environment, at least as far as the good intentions are concerned. Whether a callous liberal policy really leaves room for a good environment is, in fact, dubious, but I back the attempt to give more attention to environmental policy than the Commission proposes. In the area of social policy, the main thing about the proposal is that it contains an attempt to make the trade union movement partly responsible for the neoliberal economic policy. The rapporteur is trying to reconcile the irreconcilable in a somewhat craftier manner. It is not so much his friendly intentions as the underlying policy that is being condoned in this way. This has prompted me and my group to vote against this proposal.
. (EL) The changes proposed and the idea of coordinating general economic policy and employment policy guidelines could be a step in the right direction, helping to bring about a radical change in economic policy, if only the very acute social problem were a priority which other policies had to fall in line with.
The opposite is happening, however. The emphasis is still on the Stability Pact and the policy of privatisation, merger and capitalist restructuring, which has resulted - in fact still is resulting - in mass redundancies, falling standards of living and pay, fewer and fewer social services and infringements of workers' rights, creating justifiable fears that coordination might cause even more problems, with social issues playing second fiddle to the policy of liberalisation and the rampant profit principle.
Of course, coordination leaves out two of the four pillars proclaimed by the ?U, namely environmental protection and social cohesion, but adds the completion of the single internal market.
We believe that the sole objective of this sort of 'coordination' is to mislead the workers. We support a policy based on the objective of full, stable employment predicated on man and his needs, with full, protected social rights for all workers, a better standard of living and real social development and prosperity.
. (NL) Over the course of time, flying has become ever cheaper, and is, in many cases, also cheap in relation to the distance covered. This is because the environmental and social costs are not passed on to the passengers. There is no tax on fuel and the routes taken require no infrastructure outside the airports. Flight travel is set to put medium to long distance rail travel out of business, despite the investments in high-speed rail links for distances up to 1 000 km and despite the Commission communication 'Air Transport and the Environment' from 1999 and the 2010 White Paper on transport policy.
The prices at which airline companies sell seats are at a record low, non-European companies carry passengers within the EU virtually for free and price-fighters elbow out old, national airline companies. Despite the low fares, which cannot compensate for the negative effects on air pollution and noise, there is still a political majority in favour of yet lower fares. Is it a political priority to reduce the travel expenses of the highest paid? The compromise that has been reached between the parliamentary majority and the Council stipulates that the authorities should cover some of the security costs entailed by the fight against terrorism. This money would be better spent on mass public transport, namely city transport and local transport, which is experiencing cutbacks everywhere. This is why I reject this compromise.
. I voted for the Foster report, and congratulate Mr Foster on taking forward a set of proposals which provide timely quality control systems and higher standards in civil aviation security.
Having put forward a thorough report, I would like to add that emphasis on airport security should not preclude measures from EU Member States from providing some form of redress for EU citizens who are unfairly searched, detained or harassed at airports without just cause. These are at present inadequate statutory forms of redress for such infringement at both ports and airports. This is often reflected in constituency cases.
In the light of September 11, the Foster report is a strong contribution to the security of all EU citizens.
Mr President, I just am registering that I abstained on the Thorning-Schmidt report. My explanation of vote, if anyone can hear me, is that although we achieved a great deal for industry as a whole, and the rapporteur changed her view during the process of the report going through the European Parliament - in other words, she took hearing protection into account and moved towards weekly measurements, which I welcome - the amendment that we voted through in Parliament on its exemption for entertainment and leisure for five years while the Commission did a report on the special nature of the entertainment and leisure business was lost in conciliation. That was the reason for abstention. We gained some things for industry but lost some for the music and entertainment business.
Noise at work can cause effects such as fatigue, communication difficulties and total hearing loss.
This report won my vote because it lays down a balanced set of rules aimed at protecting workers against the risks of exposure to noise, and sets out exposure limits. Implementation of this directive will thus lead to a significant reduction in existing noise levels and, therefore, an improvement in working conditions.
Current problems in this area may in future be greatly reduced or even avoided altogether through the action employers are expected to take to assess and improve the noise levels to which workers are exposed. Nor must we forget the adoption of preventive measures at all stages, from the design of workstations and workplaces, through improvements in their layouts, to the provision of suitable machinery and equipment. Lastly, workers must be made aware of the problem and be trained in the right way to use the equipment.
I have agreed with this report, which is the result of the conciliation process that was conducted, because I believe it contributes directly to protecting workers from noise at work, a particularly sensitive area. It is indeed a worrying and all too frequent cause of occupational health problems. I welcome the preparation of a code of conduct that provides practical guidelines aimed at helping workers and employers in the music and entertainment sectors to fulfil their legal obligations as set out in this directive. I think the directive under consideration meets our legitimate expectations for improvements in working conditions. I also agree with the rapporteur in expressing the desire that rules covering the remaining risk factors for health and safety in the workplace - that is, electromagnetic fields and optical radiation - will soon be adopted.
Mr President, on Mr Jové Peres, the EPLP voted differently from the proposed PS line in order to be consistent with the approach taken by the UK Government on fisheries and to reflect our support for the following: to look at fisheries management on the basis that absence of scientific evidence does not mean postponing conservation support for a strong role for regional management councils with decision-making power and access support for extension up to 24 miles, support for 12 miles and support for 50 miles for remote areas, for effective measures to reduce fishing capacity and for a continuation of relative stability.
Mr President, the SNP Members here, Neil MacCormick and myself, have taken a constructive approach to the issue of Common Fisheries Policy reform because we agree that there is dire need for Common Fisheries Policy reform. For that reason, we voted today in favour of improving Mr Jové Peres's text in various ways. Nevertheless, in the end we voted against the overall package because we do not believe that it goes far enough in strengthening guarantees on relative stability, for example, on continuing access restrictions to certain waters and on enforcement issues.
Scotland's fishing communities will be demanding that a new Common Fisheries Policy actually does what it is supposed to do, namely that it actually addresses the real management issues in a way which will be effective in terms of conservation and sustainability.
Mr President, I just want to endorse what my friend and colleague, Mr Hudghton, has said and indeed to endorse many of the things which Catherine Stihler said as well. In this area a great deal of the discussion among us remains bedevilled by different understandings of the legal background, in particular, of the continuing effects of the Spanish and Portuguese Treaty of Accession of 1985. That does need testing in a legal way and not just by political debate in the Parliament. I would like to take some steps to push that forward.
As I mentioned yesterday, it does show one of the kinds of areas in which it would be very fruitful if it were the case that regions with legislative power had the right to seize the Court of Justice of questions because, after all, a parliament like the Scottish Parliament, which has legislative responsibility for these matters, should be able to test out the question of the legal basis and so should the Parliament of Galicia, might I add. This is not a particularly one-country point. It is to do with the thought that these are issues of law as well as of politics and we should be thinking of good ways of getting the law finally determined by a judicial authority.
According to the Commission, the implementation of a new framework regulation as a replacement for those of 1976 and 1992 is justified by 'a general threat to all fisheries resources'. It appears however, according to professionals and scientists, that only certain species need to be protected. This shows that the reform should therefore focus on more specific management organised according to the different species and fishing areas, in order to deal properly with the realities of the situation.
Furthermore, I wish to reiterate the express demand of the 'Friends of Fishing Group' to see strict controls applied to industrial fishing. How can the Commission seek to implement sustainable fishing whilst also encouraging this type of fishing, excluding it from its proposal, when it has a particularly damaging effect on ecosystems?
As regards abolishing State aid for building new boats and reallocating previously granted funds to alternative activities, I stress the absolute need to see structural aid maintained and even increased since it only represents 0.84% of the Community budget, in order to modernise and make the fleet safer, particularly the small-scale fishing fleet.
To sum up, I shall say that, once again, I am surprised by the European logic which prevails in the area of common policy.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Should we do away with fishing altogether? If we follow the Commission's unilateral approach to sustainable development, that will be the best solution to enable fish populations to recover.
Of course, what the Commission says is undeniably true: there are simply not enough fisheries resources.
Yet for all that the Commission's solution is not mine, because it forgets the men and women, in other words it takes absolutely no account of the people who work in the industry and who earn their livelihood from fishing. An approach based on sustainable development should not only seek to preserve fish stocks, but should also seek to ensure, if possible, the survival of the fishing industry.
The Commission's solution is too brutal in envisaging a 'rapid reconstitution' of fish stocks rather than a reconstitution which, in the shortest possible time, would reduce to a minimum the socio-economic impact on fishermen and their families.
The abolition of State aid for building new boats and for modernising the existing fleet is unacceptable.
The amendments make positive changes to the Commission's proposal, so that the socio-economic dimension of the fishing industry is no longer forgotten. I shall be voting in favour of the text thus amended.
The distinct identity of the outermost regions, as manifested in a specific set of problems requiring special treatment by the European Union, has once again been recognised by the European Parliament. This time it is in the context of the common fisheries policy - an area in which the specific nature of the outermost regions is particularly evident - when Parliament decided in favour of the need to extend the exclusive fishing zone for regional fishing vessels from 12 to 50 miles. This measure makes very good sense for two main reasons:
First, since the opportunities open to fishermen in these regions have shrunk, it is vital to expand them by increasing the exclusive fishing area to 50 miles.
Secondly, this is also a way of ensuring the conservation and sustainable exploitation of fish stocks in the seas of the outermost regions.
In addition, the fishing capacity of the regional fleets is limited, and the fishing methods used in these regions are environment-friendly, in that they are fully compatible with the overriding need to guarantee the conservation of fish stocks.
I therefore welcome Parliament's adoption of this important measure for the outermost regions and also the PPE-DE's vote in its favour, which was decisive in its success.
. (NL) The dwindling fish stocks at sea as a result of environmental pollution and overfishing are alarming. Catch quotas and even catch bans are becoming inevitable. This, however, does create a major problem for areas where a large proportion of the population depends on fishing for their jobs and income, and where the consumption of fish is proportionately high. This mainly applies to Spain and Portugal. These countries are also indignant about Danish fishing for the fish meal industry and about the much bigger Dutch ships, even if these are only active on a restricted number of fishing days. Despite the dangers at sea, many fishermen would ideally like to carry on, and even for those who would like a change, no replacement employment is being organised. Their interests often lead to the problem being denied, or continued scientific research. The main purpose of this research is to do nothing for the time being and delay the finding of a solution. My colleague, Mr Jové Peres has tried to take these conflicting interests into consideration and to bring them into line with each other. He has largely succeeded in this. There is one point in his approach to which I object. He is trying to shift the decision about catch quotas from the Commission to the Council. This is beneficial for an obstructive Member State but makes necessary radical interventions more difficult.
. (PT) The Commission seems to envisage a common fisheries policy that focuses more on the short-term interests of the Member States than on the interests of the fishermen. The time has come for the CFP to try to keep fishing-dependent regions alive and not to turn this issue into a battleground for the Member States. Fishermen share common interests; they all need the fish stocks to pursue their professional activities.
The decisions and objectives of the recovery plans must not underestimate the consequences they may have. The recovery plans must seek a balance between the recovery or conservation of fish stocks and measures to limit the impact on the fishing industry.
Certain amendments that were adopted - including some tabled by my own group, the Union for Europe of the Nations, particularly the maintenance of the 12-mile exclusive zone, which is essential for Portugal - led me to vote for the report.
I abstained from the final vote because a number of important proposals made by the specialist committee were not adopted and the amendments proposed by the Union for Europe of the Nations Group were rejected, although they would have improved Parliament's position significantly. Nonetheless, I consider the treatment given to the precautionary principle and also the principle of relative stability - a fundamental economic guarantee for the industry, especially in regions that depend heavily on fishing - to have been right overall. It is worth pointing out, however, that we have to ensure that the adjustments to the fishing capacity of each Member State should give due weight to the contribution each has already made to the conservation of fish stocks. I also repeat that the current critical situation of various stocks means that it is urgent not only to maintain the rules on access to the zone between six and 12 nautical miles but to extend the exclusion zone to 24 miles, if we really want a fisheries policy that can be taken seriously.
I am also once more concerned to ensure that the multiannual management plans should cover not just the fluctuations in stocks but also the social impacts, in keeping with the promised consistency with other Community policies. At the same time, I welcome the proposal for regional advisory councils, which will allow the involvement of interested and affected actors, although I think that decision-making powers should remain as they are now. Finally and most particularly, I consider the proposal to extend the exclusive zones for the outermost regions to 50 nautical miles to be of the utmost importance, as it puts Article 299 of the Treaty into practice in this field.
Mr President, regarding the Varela report on structural assistance, we rejected the report because it aims to keep the current structure of CFP subsidies. The subsidies system has led to a contradictory situation where subsidies are spent on the one hand on scrapping vessels to reduce capacity, and on the other hand on financing the building of new vessels and modernisation of others. The subsidies system has helped to drive over-capacity of the EU fleet. It has mainly supported the large boat-owners at the expense of smaller operators and local fishing communities, and this subsidy system has financed the export of our over-capacity to other parts of the world. This is unacceptable and that is why we rejected the Varela structural assistance report.
This report, like many others in the last few months, raises some serious questions about the 'sustainable development' of fishing, about depleted fish stocks and bans on the fishing of this or that species in Community waters, about catch quotas or minimum fish sizes which have to be adhered to by fishermen in order to protect young fish, about fish populations etc. Yet there is one question which nobody is asking. How many of the fish that you claim to be saving will die in the next 'Prestige' oil-tanker disaster? How many others, day after day, are dying as a result of illegal emissions from the unseaworthy old tubs chartered by the big oil companies?
Of course the authorities announce major decisions, such as prohibiting the use of single-hull vessels ... and then they give the oil companies ten years to comply! They have ten years in which to carry on causing devastation along the coasts of Spain, France and elsewhere, and causing the deaths of an untold number of species of marine wildlife.
In order to save those species, and not forgetting those who earn their livelihood from fishing, the small-scale fishermen that you constantly harass when you are not driving them to ruin (by seeking to destroy part of the European fishing fleet, for example), why not start by putting your own rules into practice, such as the rules introduced after the 'Erika' disaster?
(Explanation of vote abbreviated in accordance with Rule 137 (1) of the Rules of Procedure)
- (FR) The Commission's proposal seeks, among other things, to amend Regulation (EC) No 2792/1999 by abolishing the aid provided under the current system for the renewal and modernisation of the fishing fleet.
It is obvious, of course, that we must achieve optimum equilibrium between fleet size and fisheries resources, but it must not be achieved at any price, and certainly not at the expense of the men and women who earn their livelihoods from fishing and who keep fishing alive. In other words, a genuine fisheries policy is not just about adopting rules on fish stocks. It is also about an economic activity with a very strong social impact, and we must not forget that.
Moreover, the abolition of State aid for the modernisation and renewal of the fishing fleet is unacceptable because these programmes do not contribute to over-capacity, or to over-fishing, or to unfair competition between Member States. I believe, in fact, that the only effective and relevant instrument that can be used to manage fish stocks, provided that it is well monitored, is the TAC and quota system.
The amendments are along these lines, and it is therefore the amended form of this text that will receive my vote in favour.
. (EL) It is perfectly clear from the vote in favour of more and more obstacles to fisheries that all the ?U wants is to establish a restrictive fisheries policy.
Policies so far have managed to reduce the number of vessels, especially coastal fishing vessels, hitting small family businesses hard and driving people out of this profession. On the pretext of maintaining fish stocks, the aim is to end subsidies and limit funding for fleet renewal, thereby accelerating the demise of small and medium-sized enterprises in countries such as Greece, where fisheries are traditionally of both social and economic importance.
The objective is to shift fisheries into the hands of large companies. This will destroy the social aspect of fisheries, which will become the exclusive preserve of a few fishermen employed by fisheries companies, who will be cut off in their work from their social roots. At the same time, the aim is to develop the fish farming sector during the course of overall increases in the production of all types of aquaculture products.
What we need is a change in general orientation and approach, which is not in the nature of the capitalist ?U, together with an overall policy based on its interests, the interests of small and medium-sized farming and fishing enterprises, not the interests of big business.
By changing the legislation on structural assistance in the fisheries sector, the Commission is trying, purely and simply, to put an end to public aid for the building of new vessels. It is crucial that public aid for the renewal of the fleet should be maintained. I therefore want to give the rapporteur my unequivocal support.
I consider that addressing the shortage of fish stocks is not just a question of scrapping vessels. Funds for modernising the existing fleet cannot simply be redirected to scrapping vessels, thus bringing into question already adopted budgetary measures that will be in force until 2006. Reducing the fleet is perfectly compatible with maintaining public aid.
We cannot, however, hide our heads in the sand. Regulatory measures are needed to prevent public aid from leading to an increase in fleet capacity. I therefore support the creation of a single register of vessels (classed by segment, capacity and power), the purpose of which will be precisely to control the growth of the fleets.
I am in favour of tighter control with dissuasive penalties, namely the loss of public aid for fleet renewal, against those Member States that do not comply with the reduction in capacity laid down in the multiannual guidance programme.
As the rapporteur has pointed out, one of the aims of any fisheries policy is to control the fleet and ensure it is suited to the available stocks, thus achieving a balance between fleet and stocks and avoiding overcapacity and overexploitation. This balance, however, must be based on a fair assessment of all the elements involved.
Faced with the recurrent failure of Member States to comply with the reduction in their fishing effort, the European Commission adopted a policy of not penalising the prevaricators, a policy that the European Parliament's Committee on Fisheries has always criticised. It is therefore absolutely unacceptable that it should now attempt to blindly implement an across-the-board reduction in assistance for fleet restructuring and renewal. This would cause enormous damage - as well as penalising the States that have complied most - and would have unforeseeable effects that would jeopardise the survival of an entire social group and an indispensable way of life, especially in heavily dependent regions with marked seafaring and fishing traditions. I have therefore agreed in general with the rapporteur's positions, which are consistent with the views that I, as a Portuguese and a European, uphold: maintaining aid for fleet renewal and modernisation; setting global reference levels for fleet capacity corresponding to the sum of the targets set in the multiannual guidance programme (MAGP, for 31 December 2002) for all segments; a system for managing fleet additions and deletions to prevent these reference levels from being exceeded; penalties for Member States that do not achieve the MGP targets; maintenance of premiums for permanent cessation of fishing activities, other than scrapping; maintenance of aid for joint enterprises; and maintenance of aid for temporary stoppage.
Mr President, on the second Varela report on the scrapping of fishing vessels, we rejected the report because the number of boats in Europe should match the number of fish available and currently the European fleet is greatly over capacity. We believe the report to support re-directing structural funds in 2004 to 2006 to help reduce the size of the fleet on a voluntary basis. The report suggests that any emergency Community measure would need additional funding up to 2006. This is not logical because it proposes extra funding for scrapping at the same time as providing subsidies for improving efficiency of the existing vessels or even building new ones.
It does not respect the precautionary principle. Although not perfect, most scientific evidence suggests that many stocks are in danger of collapse and are being over-fished by an EU fleet that is too big.
. I support Mr. Varela's highly critical analysis of the Commission's proposals. These proposals are flawed and will not achieve the aim of sustainable development. This view is shared by a majority of the Member States.
No studies, analyses or reports of any kind have been provided on the economic and social impact of the drastic changes that the Commission would like to make to the structural policy on fisheries.
The Commission also makes a calculation of the budgetary estimates for the financing of these proposals which lacks any logic. The Commission's estimates are based on pure suppositions, with no solid foundation. The Commission itself acknowledges that they are only probable working hypotheses. This is a totally unacceptable way of dealing with this extremely important issue.
For all of these reasons, and more importantly because these proposals would mean a 40% reduction in the Irish white fish fleet and a loss of approximately 2000 jobs, I will be supporting the Varela report.
. (FR) While it does not seem odd to me to take measures to remove surplus vessels from the fleet in the light of available fisheries resources, I am not, on the other hand, prepared to accept such a measure that currently is not financed.
The introduction of this emergency measure to scrap fishing vessels does not take into account the FIFG appropriations, and I do not agree that Member States should be forced to re-schedule appropriations which have already been scheduled and allocated for other purposes. The objectives of the national programmes involving FIFG appropriations, such as the programme on the renewal and essential modernisation of the fleet, may thus run counter to the scrapping programme.
A programme to remove surplus ships from the fleet at Community level might have proved, for example, to be an effective and fair means of identifying any existing over-capacity in certain Member States, while at the same time providing a specific solution to the Commission's concern about the need to reduce the over-capacity of Community fishing.
In short, it would be highly desirable for the Commission to consider a solution which would give preference to TAC rather than irreversible scrapping measures which would have a much more radical socio-economic effect on all those involved.
Since the report is in line with these comments, I shall vote in favour of it.
The Varela report is highly critical of the Commission's proposal. The only data that the Commission presents in this proposal for a regulation establishing an emergency measure for scrapping fishing vessels are just rough figures. These data on the fishing fleet have been considered unrealistic and, in many cases, wrong by most of the Member States.
No study, analysis or report has been presented, either, on the social and economic impact that will result from the drastic changes to the structural fisheries policy that the Commission wants to introduce.
Furthermore, the Commission then calculates the budgetary requirements needed to finance these proposals in a way that is totally devoid of logic, since it is based on mere assumptions without any basis in reality, as the Commission itself recognises when it points out that these are just likely working hypotheses.
The Member States have already earmarked these funds for other purposes, and so they are unlikely to be willing to accept this reallocation. Serious funding difficulties are therefore likely to arise in the context of such an unrealistic programme as this.
A report as clear as this one certainly deserves my vote.
I broadly welcome the positive work done by the rapporteur, and the way I voted reflects my complete solidarity with the Portuguese positions on this subject. In fact, it is beyond comprehension that the new measures should penalise most those Member States that have already made a large cut-back in their capacity (as is the case of Portugal, which has, in fact, far exceeded the targets set), rather than directly affecting the fleets of those countries that have not achieved the reduction targets set in the operational plan for fisheries (MAGP), which should be the ones to have to bear the necessary cuts. It is vital that the European Commission should understand once and for all that the system it has proposed - encouraging the scrapping of vessels by increasing the scrapping premium, but selecting only vessels from the Member States that have fulfilled the MAGP targets - will ultimately run seriously counter to the stated aim of the measure. Furthermore, it is worth emphasising that it is highly unfair to try to subject Portugal, for instance, to a policy in which the money for these measures would be taken from funds now allocated to aid for fleet renewal. On the contrary, it is quite clear that programmes of aid for the renewal and modernisation of the fleet - particularly the Portuguese fleet - should continue to exist, and that Community structural assistance should not be confined to the scrapping of vessels.
. (NL) Rich Europe has Africa, the poorest continent, on its doorstep. This continent, with its many fatal diseases, poorly-developed industry, desertification and battle for minerals, is selling its agricultural products and mining products to the rich world. In the past, during colonial supremacy, this was done under duress. Nowadays, it appears to be done voluntarily, although they are hardly given any alternatives. Politically speaking, colonialism has died out, but economically speaking, it is still thriving. This also applies to fishing, and increasingly so. The European Union leases fishing areas in the territorial waters and economic coastal zones of African countries on behalf of its own fishing fleets, particularly those from Spain and Portugal. For the poor countries, this is one way of making a fast buck, but offers no solutions in the long run. If the seas in those areas soon run out of fish stocks, as the North Sea is doing, those countries will be left with an insoluble problem. They, in fact, desperately need food from the sea for their own undernourished population, and they could export any surpluses. Instead of this, they confine themselves to primitive coastal fishing and sell their fishing rights to others. This situation should end without delay. This is the reason why I am increasingly averse to endorsing the extension of agreements such as those for Senegal and Angola today.
Mr President, with regard to this particular resolution, let me say I am appalled at the opportunist hypocrisy of certain groups and certain individuals in this House. I totally agree with the comments of my colleague, Mr Poettering, when he criticised them for setting themselves up as the custodians of morality in this House.
All MEPs want a fair statute because it is an albatross around our neck and when they play this opportunist politics, it will be seized upon by the press, in my own country and other countries, to lambast Parliament. Unfortunately, the press ignores the real work of this Parliament, the serious work that it undertakes, be it on foreign policy, be it on the promotion of human rights and democracy and, indeed, on other issues, and they will concentrate on these sorts of issues.
But the other reason I resent the opportunist hypocrisy is this: those Members that complain about the current system are not obliged to take travel expenses. They can go to the cash office and get reimbursement of travel expenses. If they think it is a wrong system they should practise what they are preach. To their credit, some Members, especially Dutch Members, only take the reimbursement of the tickets. Those that think that the system is wrong should practise what they preach and should only present their tickets for reimbursement and should not avail themselves of the other expenses and continue with this sort of hypocrisy.
Mr President, I am speaking on behalf of an alliance of opportunists and hypocrites. On behalf of the European Parliamentary Labour Party, I wish to say that we are strong supporters of a Member Statute being introduced before the 2004 European Parliamentary elections. Because of that, the British Labour delegation voted for the ELDR/Green/GUE/NGL resolution. It bests reflects the entire delegation's desire for transparency and the renumeration of MEPs' salaries and expenses, as did the separate motions by those groups for which we also voted.
The PPE-DE/PSE resolution supports the existing text from the Legal Affairs Committee and that involves contentious primary legislation which is not acceptable to Council and therefore almost certain to fail. The text does not make clear the requirement for there to be complete and transparent reform of all Members' expenses. This is not a position, in all friendship to our colleagues in the PSE, which we are able to accept.
The PPE-DE/PSE resolution also calls on the Commission to give an opinion on the text of the Legal Affairs Committee before it has been discussed by us in plenary. This seems to the British Labour delegation a recipe for further delay. It will be fundamentally our problem and our responsibility.
- (DA) During the vote on the Statute, we voted in favour of transparency and comparability and against hidden income, as well as in favour of abolishing the system for reimbursing travel expenses and replacing it with a system through which actual expenditure is reimbursed. We have opted for this, even though we are in principle opposed to uniform remuneration, for we believe that MEPs must be remunerated like their colleagues in the Member States.
. (FR) We voted in favour of all the amendments seeking to introduce greater transparency as regards the system of pay, pensions and allowances to cover essential expenses, and as regards the equal treatment of Members.
Having said that, we did not vote in favour of everything, because for us there are two principles which should prevail here but which have not been set out in any resolution. These are:
1 - that the pay of a Member of Parliament should be no higher than that of a qualified worker;
2 - that it should be possible for elected representatives to be removed from office at any time by the people who elected them. We are amazed that those who complain that elected representatives are cut off from the rest of the population have not thought of using this idea, which would certainly be appreciated by the general public.
. It is Parliament's responsibility to draw up a statute for its Members, (relating to issues of pay, pensions, social and health insurance, taxation and immunities). The Commission is consulted and the Council must agree to the statute. The Parliament's draft statute (rapporteur: Rothley), has been approved by resolutions of the European Parliament and President Cox was given a mandate by the Council of Presidents in June to undertake exploratory contacts with the Member State Governments and to report back to the Conference of Presidents in the context of the opinion on the Rothley report.
I voted for a fair statute for all Members which must go hand in hand with a fair, honest and open expenses regime. The Council needs to state what problems, if any, it has with the Rothley Opinion and, as we face enlargement, the need to bring this issue to a conclusion is pressing, so that the pay and conditions for Members of the next Parliament are clearly laid down in advance.
We voted against this resolution in order to reaffirm our complete disagreement with the creation of a monthly 'parliamentary allowance', the same for all Members regardless of the States they represent, because we believe that MEPs' salaries should be based on the salaries of the members of the national parliaments in the countries where they were elected, where social realities differ.
If the proposal contained in the draft report drawn up by Mr Rothley on the 'draft Statute of Members of the European Parliament' were adopted, we insist that it would be highly immoral to have a 'parliamentary allowance' of EUR 8 500 (roughly 1 700 000 Portuguese escudos) a month, particularly in the case of Portuguese MEPs, when we compare it to the wages earned by workers in Portugal.
Moreover, MEPs are elected in national contexts. Therefore, they are, and should continue to be, linked to these national contexts. The proposal supporting a single parliamentary allowance also fits in with a federalist concept of the MEP's mandate, seeking to transform the current 'national Member of the European Parliament' into a future 'European Member of Parliament', which is something we disagree with.
. (NL) My party, the Socialist Party in the Netherlands, is in favour of a scheme whereby all MEPs would receive the same monthly income of, for example, EUR 2 000, only the essential expenses they actually incurred would be reimbursed, MEPs would pay taxes in their countries of residence, as is normal, and they would not enjoy any legal privileges denied to other citizens. Members of any parliament are not elected to give undue preference to themselves, but to represent the electorate. In response to the criticism of preferential treatment, a statute for MEPs was discussed in 1998 and in 2002. Such a statute is a good thing if it puts an end to privileges and excessive incomes, and ends all opportunities to pad out these incomes by taking advantage of the system to reimburse expenses. Unfortunately, some MEPs speak in favour of such a statute in order to validate and enhance their benefits. A few years ago, I was astounded to hear Mr Rothley and many Members say, during an exploratory debate in the Committee on Legal Affairs and the Internal Market, that it is beneath their dignity not to have a maximum income. Today, the two largest groups are trying to force this very contentious report through without any discussion or amendment, and to end the exploration of any better alternatives, maybe even in the hope that the Council will turn down such a statute.
It is crucial that we stop the problem of illegal immigration at source and take effective action against individuals involved in the trafficking of human beings (the third most lucrative activity for organised crime) and the economic exploitation of migrants.
There must be a common European Union policy in place, aimed at the prevention, the suppression and the effective and deterrent punishment of these criminals, but it is equally essential to adopt measures to protect the safety and dignity of the victims. Special attention needs to be given to the situation of the most vulnerable people, such as women and children. According to an estimate by the International Organization for Migration, trafficking in human beings affects between 700 000 and two million women and children throughout the world every year.
I voted for this report because this proposed directive will, by introducing a short-term residence permit for victims of illegal immigration and the traffic in human beings, enable these victims to cooperate in identifying and prosecuting the perpetrators of these crimes.
The victims of these networks, who are often subjected to violence, threats, abuse and exclusion, must be allowed to defend themselves and must be helped to free themselves from the traffickers, who exploit their vulnerable economic and social position. They should be given the opportunity to start a new life, with access to suitable housing, medical and psychological care, and access to the job market, education and training.
This is a means of strengthening the instruments for combating illegal immigration and the trafficking in human beings.
Conclusion No 3 of the Tampere European Council is clear: the European Union must stop illegal immigration.
By introducing a short-term residence permit for victims of action to facilitate illegal immigration or trafficking in human beings who assist Member States in combating the networks by cooperating with the courts or the police, this directive attempts to find a solution to the serious problem posed by the increase in illegal immigration, and in particular the problem of the growth of networks of smugglers who are not acting on humanitarian grounds, not forgetting the exploitation of foreign nationals in the form of trafficking in human beings.
This permit, which is renewable every six months, is accompanied (Article 12) by an authorisation for the holder to have access to the labour market, vocational training and education. At the committee stage, however, the vote went in favour of an amendment by the Committee on Legal Affairs and the Internal Market which blocks such access for the holders of this residence permit.
I shall therefore not support this report unless Amendments Nos 27 and 7, which delete Article 12 of the Commission's proposal, together with the corresponding recital, are rejected, because if they are not, then the very essence of this directive is at stake.
Every year, between 700 000 and 2 million people, mostly women and children, are the victims of trafficking in human beings.
Worldwide, trafficking in human beings is the third biggest source of illegal income, after arms trafficking and drugs trafficking. It generates profits of between USD 5 and 7 billion dollars a year. The current rate of trafficking in children is now ten times higher than that of the transatlantic slave trade at its peak. This particular form of trafficking is forced labour, and it is the one that is growing most rapidly.
Trafficking in human beings is a scourge which affects every part of the globe, and it is taking on alarming proportions in the wake of globalisation.
Organised crime very quickly achieved the huge profits that could be made from taking advantage of the distress of would-be immigrants. The proposal for a directive on the short-term residence permit issued to victims of action to facilitate illegal immigration or trafficking in human beings who cooperate with the competent authorities, a proposal that Members are due to vote on today, is one of the instruments which will enable us to combat this scourge.
This report closely follows the proposal for a directive presented by Commissioner António Vitorino, which aims at combating the smuggling of immigrants and the trafficking in human beings, without making a clear distinction between the two types of trafficking, which are very different. It is more interested, in fact, in combating illegal immigration than in protecting the victims. The rapporteur tries to make some distinction, but only partially and without drawing all the conclusions from this.
While supporting the idea of providing assistance to the victims of the trafficking in immigrants, we cannot accept the way in which the Commission tries to do this, since it treats victims of trafficking in human beings for the purpose of prostitution in the same way as it treats illegal immigrants who seek work in the European Union and only turn to illegality because of the unacceptable positions upheld by the Community institutions, which try to turn the European Union into a 'fortress Europe' instead of increasing support for cooperation with their countries of origin and supporting their integration.
The State should not resort to the threat of expulsion to pressurise victims into cooperating with the police and the authorities in charge of the investigation. On the contrary, the cloak of protection given to victims should, from the start, guarantee a residence permit as well as access to asylum procedures and medical and social services, irrespective of whether the victims collaborate in combating the trafficking.
We therefore voted against the report.
. Whilst the British Conservative Delegation is in favour of prosecuting those who smuggle human beings, this measure is not an effective way of dealing with such criminals. By allowing illegal immigrants to stay in a Member State, although ostensibly for prosecution purposes, the directive would leave the asylum system open to abuse. If this legislation were to be implemented, the problems would be exacerbated. Instead, we need to tackle these matters as individual states and take tougher measures to discourage traffickers and bogus asylum seekers.
We approve the principle of giving protection to the victims of networks trafficking in human beings. However, the Commission's proposal is perverse in its duplicity. To grant a renewable six-month temporary residence permit to illegal immigrants who would help the authorities of Member States to combat the illegal-immigration networks is totally unsatisfactory. This measure, as proposed, will do nothing to put an end to the vicious circle of illegal immigration. Victims will remain under the control of the networks and mafias. Worldwide protection of victims must, above all, give them a permanent residence permit, access to asylum procedures, and access - without restrictions or conditions, and on an equal footing - to medical and social services and to the labour market. We cannot fall short of these minimum requirements. I voted against the report.
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of the Sörensen report (A5-0397/2002). We agree that there are advantages in the EU's adopting rules on short-term residence permits with a view to combating organised illegal immigration or trafficking in human beings.
We are nonetheless alert to the fact that the proposal relates to an area which is covered by Title IV of the Treaty establishing the European Community and which does not therefore apply to Denmark, cf. the Protocol on Denmark's Position.
. (NL) In tracking and punishing crime, we should not tackle the victims but the perpetrators. These include drugs dealers, traffickers in human beings and people taking advantage of other people in the sex industry, rather than drug addicts, refugees and misled women put to work as prostitutes against their will. Not only the health, housing and income of those victims deserve support, but also their opportunity to witness in a legal court against punishable offences and to claim damages from those who made money from them. I have knowledge of the rapporteur's long-term commitment to women who find themselves in dire straits in the world of prostitution in Antwerp, and this was initially the reason why I awaited her proposals with sympathy. It is unfortunate that those proposals - at any rate, the compromises she is defending - still appear inadequate. This is probably why a broad majority of this Parliament, which in most cases has little consideration for the position of people relegated to the margin of society, has voted in favour during the discussion in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The opportunities for the victims to extend their residence permits are so limited that the discussions in my group have led to the conclusion that, in this case, it would be better to vote against after all. We do not want to carry any of the responsibility for a scheme that raises people's hopes but offers inadequate protection.
I have agreed with this report because I believe it puts into practice a large number of declarations of intent on the protection that should be given to many of those who every day are defenceless victims and then see themselves summarily expelled from the countries where they thought they could have a worthwhile future. In addition, the establishment of this special measure is conditional upon real cooperation of the victim with the national authorities, with a view to dismantling illegal immigration networks. This will certainly avoid the use of other means to obtain rights that would otherwise be inaccessible. This may, in fact, be a way of persuading victims to denounce the perpetrators of the crimes and, under the legal protection of the Member State, setting them free from the network of dependence that is erected around them and often forms a prison from which they cannot escape.
On a different level, I think the period of thirty days 'for reflection' and the way of granting a short-term residence permit are appropriate, since such a short term will avoid unnecessarily raising unfounded expectations. I regret, however, that the short-term residence permit will not be renewed if a court decision terminates the prosecution of the traffickers, because I think the victim's cooperation with the authorities should be better rewarded regardless of the outcome of the action taken against the traffickers.
. (FR) We voted against the European Parliament resolution on the Commission 2003 work programme, first of all because it approves this programme, which I had already criticised in my speech of 20 November last, and also because it adds other proposals which we do not approve of, such as the request for a statute and for funding for the so-called European political parties.
In my speech on 20 November, among other things I questioned those provisions of the work programme relating to immigration, which do not seem to me to be equal to the task of solving the problem. The President of the Commission made things worse when he replied to the various speakers at the end of the debate. He launched into an extravagant eulogy on immigration, in which he declared, among other things, that complete integration is a major objective of an open society, while showing absolute respect for all cultures, so as to achieve non-conflict societies. One should perhaps point out to him that 'absolute respect' for all cultures does not lead to 'complete integration' but rather to a multicultural society, and that a multicultural society is really a multi-conflict society.
The resolution passed today supports a European Commission programme for 2003 that restates the basic lines of the current policies carried out at European Union level, which are essentially characterised as neoliberal, federalist and militarist. Among other aspects:
it does not prioritise the measures needed to ensure economic and social cohesion within the enlarged European Union, through an increase in the financial appropriations aimed at the countries, regions and sectors that are most affected;
it does not, even to the slightest extent, initiate a review of the Stability Pact and the political-economic and political objectives that lie behind it;
it certainly does not question the liberalisation processes agreed upon by the Lisbon and Barcelona European Councils;
it does not criticise the 'employment' policy based on flexibility and the increasing insecurity of work;
it does not criticise the application of the 'open coordination method' to the pensions sector, the objective of which is an attack on the public social protection system and its domination by private capital;
it does not question the liberalisation process agreed upon by the WTO in Doha, which contributes to the worsening of inequalities on a world scale and the liberalisation of public services;
Finally, I cannot fail to criticise the intent of these four groups in the European Parliament to relaunch the creation of 'European political parties' once the Treaty of Nice has entered into force.
In its legislative work programme for 2003, the Commission has set itself three priorities: enlargement, strengthening security and stability, and the economy.
We are not satisfied, from an essentially budgetary and accounting standpoint, with the way in which these priorities have been handled, and we are appalled at this programme's lack of ambition and breadth of vision. On enlargement, the main preoccupation is the restricted integration of the Community acquis in the name of the single market. What the new Member States need, however, is solidarity, democracy and public services. On security and stability, in the name of the dogmatic fight against terrorism, the Commission will continue with its plans to destroy freedom and to criminalise immigrants. In addition, the European Union's policy on the Middle East, to seek a fair and lasting peace, has not produced much in the way of results. A different policy is needed, one that is based on opening up of borders, combating dictatorships, abolishing tax havens and supporting of oppressed peoples. As far as the economy is concerned, despite the admission that the Stability Pact is 'stupid', the Commission is continuing its policy of budget austerity, deregulation of the market and privatisation of public services. The Europe that the Commission is building is not the Europe that its citizens want. I voted against this programme.
Mr President, the December Council of fisheries ministers will have a hefty agenda in terms of agreeing the first package of CFP reform proposals. The Commission says that it wants from that a new way of doing things, a better way of doing things, involving stakeholders more, using a multi-annual, multi-species ecosystem approach to management. And yet, at the very same time, the Commission seems hell-bent on pushing through its current proposals on cod and hake recovery, which, I believe, are so different from previous versions that they ought to be put out to further consultation. I also think that to press ahead and agree that package with its wide-ranging consequences will, in fact, torpedo the CFP reform package and prevent any perception forthcoming from the Council that the EU actually means what it says when it states that it wants to do things in a better way. I think that the Council should concentrate on the reform, get it right and then implement it urgently, setting up a regional advisory body to allow the stakeholders to be part of the solution to the cod and hake crisis and not just to be seen as the problem.
. (NL) Last week, the Commission tabled drastic quota proposals. These proposals were more inspired by practical political considerations than by justified concern for poor cod levels. Instead of a ban on cod fishing and industrial fishing, the Commission would like to restrict minimal additional cod fishing by the Dutch flatfish fleet. We would regard an approach of this kind as fighting a losing battle.
Fish stock management and the corresponding quota rely on the catches being registered effectively. After a debacle in the 1980s, this registration is virtually watertight in the Netherlands. Of the fish supplied, 99% is registered and traded via fish auctions. What about the other Member States? How can one of the larger Member States export twice as many fish as supplied by the fishermen according to the registrations?
The Jové Peres report is right to call for effective control and harmonised sanctions. It is high time we did something about this. Member States that fish within the quotas not only on paper but also in reality are now being hit hardest.
. (NL) For centuries, it has been a matter of course that people should not only eat animals, but also use them in all other areas where they expect to benefit. This has resulted in such outrages as fighting with dogs, cocks and bulls, the use of sleigh dogs, the large-scale breeding of animals for their furs, hunting and animal testing. Meanwhile, a younger generation of - in many cases - better-educated people is giving increasing attention to the welfare of pets, farm animals and animals in their natural habitats, and animal testing is also becoming less of an obvious choice. Tests are carried out on animals for military purposes and in the production of cosmetics and medicines. According to the rapporteur, seven Member States, including the Netherlands, fail to implement the existing directive on the protection of animals for experiments and other scientific purposes. She is therefore right to call for a proposal to step up this directive before the end of 2003, aimed at better control, a compulsory ethical evaluation procedure, a ban on experiments on primates caught in the wild and also a ban on animal abuse for the development of chemical weapons and cosmetics. Unfortunately, this is not yet legislation in the true sense of the word, but an attempt to invite the Commission to take an initiative. Unfortunately, unlike other parliaments, this Parliament cannot reach a decision without cooperation.
. (FR) There are now two possible solutions: either we can use animals for experimental and other scientific purposes, or we can use human beings. We made a fully informed choice to use animals to further the progress of science and to create modern medicine, which has invented antibiotics and vaccines.
Let us therefore say yes to the abolition of tests on animals, where alternative methods are authorised or when there are species threatened with extinction.
The rapporteur's proposals are unacceptable. By prohibiting the development and testing of weapons on animals, by halting the development of new cosmetic products in the absence of alternative tests that are safe for human beings, or by abolishing the use of large primates for the development of new vaccines, we would be placing human health at risk.
Furthermore, creating a central inspectorate, at EU level, to monitor the public and private establishments where such experiments are carried out will also fail to contribute towards a solution to the problem of animal experiments.
By voting against this report, we are not neglecting the interests of animals, but we are instead safeguarding the interests of human beings. Let us not allow animals to take precedence over human beings and human health.
That concludes the explanations of vote.
I declare adjourned the session of the European Parliament
Colleagues, I have great pleasure today on behalf of the European Parliament to welcome Mr Alejandro Toledo, President of the Republic of Peru.
We met at the protocol entrance and it is bitterly cold outside this morning. I assured the President that the welcome for him in this Parliament is very warm indeed.
Mr President, your election on 3 June 2001 marked a new departure in the political life of your country and a step towards democratic consolidation. Your priorities for your administration - quality employment opportunity, the fight against poverty, strengthening democracy and the rule of law - are the values that this House espouses, believes in and promotes.
I know that even before you took office you expressed a keen interest in strengthening the existing ties between Peru and the European Union. So we are especially pleased that you are here today and indeed this week. This in our Parliament and in the life of our old continent and of our European Union is a very important moment. We are approaching the closing moment in a lengthy process of enlarging our union to take in many more Member States. At this time, as you may imagine, we are consumed by this activity; it is so complex and so demanding.
Your presence here today recalls to us the duty to think beyond introspection and to touch the wider world. By being here today, you recall to us, even as we take our step forward towards a great and new wave of European integration, that we carry wider global political responsibility. Thank you even for that in terms of that reminder.
We are supportive of the European Union agreement with the Andean Community and look forward to deepening that, as indeed was indicated in Madrid this year in the summit meeting with Latin American and Caribbean states. I am also aware of your interest in international humanitarian funds to try to mitigate the impact of poverty and the declaration of Guayacil of July 2002. We share so many perspectives and I look forward now to hearing you and invite you please to address the European Parliament.
(Applause)
Mr Cox, President of the European Parliament, Mr President of the Commission, Mr President-in-Office of the Council, it is truly an honour to be here, in a place that sets the standard for democracy in the world. It comprises three hundred and seventy-four million Europeans who have decided to join hands to build together a far more integrated world, which goes beyond business and trade.
I come here today as the constitutional President of Peru, having visited you in Strasbourg last time as a President-elect. Nevertheless, Mr President, my belief in being a rebel for the cause of democracy and freedom, human rights and the environment has not changed.
Europe plays a vital role in the world and I wish today to speak frankly to you. There is no room for selective globalisation in the world; globalisation cannot be confined solely to investment, trade or finance. If globalisation makes sense in any area it is in the field of democracy, freedom, human rights and the environment, because democracy transcends nationality, just as human rights transcend colour. Equally, because it is our responsibility to bequeath to future generations an inhabitable world where our children and our children's children can enjoy not only democracy but also a healthy environment, where the factories that produce wealth cannot destroy the cleanliness of the environment that future generations will inherit from us.
We certainly need to achieve economic and financial integration. Latin America certainly, now more than ever, needs to diversify its financial and trade relations. The time has come, however, to pursue integration without losing our national identity. The time has come to accept globalisation and competitiveness on the basis that our diversity is our strength. Globalisation is not intended to create a uniform culture all over the world - it would be terrible if Kentucky Fried Chicken or McDonalds were part of world culture. I rebel.
(Applause)
Being global and competitive does not mean tearing ourselves away from our national culture, and being competitive does not mean taking away the human essence of the men and women of the world. Being part of the new CNN culture or the Internet culture that enables us to navigate the world cannot separate us from our languages, our food or our cultural characteristics. I would ask Parliament, for which I have the greatest respect, to join me in making every possible effort, Mr President, to begin to give globalisation a human face if we want it to be sustainable in the long term.
We cannot talk about globalisation and competitiveness when there are billions of men and women in the world who will go to sleep tonight not knowing whether they will have anything to eat tomorrow. If globalisation is to be sustainable in the long term, it must be inclusive, it must have a human face and it must include those who are currently marginalised. In Latin America, 44% of the population lives below the poverty line, and 21% of the population lives below the most extreme poverty line, on less than one dollar a day.
If you do not have a social conscience, I would ask you to think in terms of trade. Look at the waste of a labour force that could be part of the production process to enable the economy to grow in a sustainable manner. Look at the waste of a potential market comprising these 44% of Latin Americans, who could consume more bread, more milk, more shirts and more shoes. If you do not want to consider the matter in terms of social fairness, look at it in terms of a business opportunity.
I have come here today to share with you a concern that is latent in the heart of Latin America. I have raised this matter at the Guayaquil Conference of Presidents and at the General Assembly of the United Nations. Today, with great affection, but at the same time, with great frankness, I would like to speak my mind on a subject on which much still remains to be done, but I am raising it as an idea. The developing world, and Latin America in particular, is facing a huge challenge: the challenge of harmonising the responsible handling of economic policies. We have undergone 30 years of structural change, 30 years in which we have been asked to put our house in order economically; we have been trying, some more than others, with varying degrees of rigour. After 30 years of structural change, however, we have been unable to engage, we have been unable to connect structural change with a new period of sustained economic growth that generates jobs worthy of employees, that generates income and that increases internal consumption and consequently improves the quality of life of the people.
Ladies and gentlemen of Parliament, Latin America is silently becoming disillusioned with democracy. We now find ourselves with a dilemma which North Americans would define by saying we need to reconcile Wall Street with Main Street. We cannot close our eyes and ears to the pots and pans that demonstrators are pounding in Argentina, Venezuela, Ecuador, Colombia and Uruguay. We cannot turn a blind eye to this situation. People are starting to wonder why there is so little work and so much poverty when they have all this democracy. The industrialised countries tell us that the way forward is to strengthen democratic institutions and that we should climb aboard the train of globalisation and competitiveness, while the man in the street is wondering how to meet his family's most basic needs.
I know that I am deliberately simplifying the argument, to show that there is a great dilemma when it comes to reconciling the responsible handling of economic policies. Thirty years of unsuccessful change must not lead us to act irresponsibly. We must not advocate a return to populism. Something, however, must be done. The men and women of Latin America are starting to take to the streets to protest, and in doing so they are directly or indirectly beginning to complain about democracy. That is dangerous. I am telling you this as a fervent supporter of freedom, democracy, human rights and the environment. I cannot, however, turn a blind eye to what I am seeing and hearing.
In Peru, 54% of men and women are condemned to living below the poverty level, and 23% are condemned to living below the extreme poverty level. What do we tell them? We believe in democracy. Furthermore, some are now saying that under Fujimori's dictatorship they were better off. Something is happening in the region.
I know that you are involved in meeting the great challenge of integrating Europe and perhaps I am distracting you by sharing my concern. If I am, however, I make no apologies. I would simply like to tell you that there is a continent that is prepared to buy and sell, that is prepared to live in harmony with democratic beliefs, with the defence of human rights and environmental protection. I hope that the process of European integration, which I admire, will not lead you to ignore what is happening in a continent which has great potential.
In April or May the Member countries of the Rio Group will meet in Lima, and I have deliberately asked for the main topic to be finding the financial means to fund governability and democracy in Latin America. Democracy costs money - it is like a plant that needs to be watered after planting and we cannot take it for granted. Our hearts bleed when we see a sister nation such as Argentina. We are sad to see a possible chain reaction in the region and, however responsible we are in handling economic policy, nothing can shield us from the chain reaction due to which the region is once again swinging between new authoritarian regimes with different faces.
We must be careful. Democracies cannot be overthrown by traditional military coups, but democracy can be weakened by a lack of tangible results for the poor.
We have asked two international bodies to help us find financial mechanisms to nourish governability and democracy, beyond the agreements with the International Monetary Fund and the World Bank, which set levels of debt for us, so that we can make commitments on fiscal deficit levels. I am in favour of this.
We cannot allow ourselves to fall into populism, because the consequence is hyperinflation and hyperinflation makes the poor even poorer. What, however, is good about not having inflation? Why should we faithfully comply with the recipe of the International Monetary Fund? My government has just signed an agreement with the Fund, but what is the good of this if it does not produce the results that the poor expect, and they begin to lose faith in democracy?
The time has come to sit down together to consider creatively how to find financial mechanisms that go beyond levels of external debt and, without breaking fiscal and monetary discipline, allow us a greater degree of financial freedom to invest in public works that generate work and prevent governability and democracy in the region from being threatened.
Ladies and gentlemen of Parliament, two weeks ago in my country there was a regional and municipal election and my party did not achieve good results. I could have used money, I could have offered gifts, I could have used populism and, probably, the electoral results would have been better for my party. I was not elected to govern on behalf of my party, however, I was elected to govern on behalf of all Peruvians and I have firmly decided not to adopt government decisions with the next elections in mind. I have decided to take State decisions with future generations in mind, and that is why I have paid a very high price.
(Applause)
Managing the economy irresponsibly would have meant bread today and hunger tomorrow. I was born in a small town 4000 metres above sea level, in the Peruvian Andes, up in the clouds. I had the opportunity to get where I am today and I have arrived here, with the privilege of addressing the European Parliament, thanks to a single factor: education.
(Applause)
I know that many might find my presence here strange. Some European parliamentarians have worked with me in the fight against dictatorship and corruption. I know that my presence could seem strange to many, because after 500 years, thanks to teachers and education, Peru has a President with my ethnic background who, as a result of a statistical error, has become President of the Republic. From now on, I undertake to do all I can to ensure that men and women like me might be Presidents of Peru.
(Applause)
This comment concerns a State policy decision. I have come to ask you, my European friends, not to sell us weapons. Please, I beg you, do not sell us planes, boats or tanks. Let us change the priorities of our precarious public budget. When I took on the Presidency last year, I promised my people not to disappoint them. This year, 2002, I have decided to reduce military spending by 20% to redirect it to health and education for the poor in Peru. I am going to do so for the next five years.
(Applause)
I know you are patient and are going to listen to me. Do not give us milk. Do not give us your agricultural products, please ?
(Applause)
... because your giving us milk and wheat represents unfair competition for Peruvian farmers.
(Applause)
With the affection and admiration I have for this House, allow me to tell you quite frankly that the time has come to build a two-lane highway for trade. Do what you are asking us to do: open up your markets.
(Applause)
You tell us we should operate an open economy. Yes, I agree. You tell us we should not subsidise our agriculture, and I agree. Do not, then, however, subsidise your agriculture. Open up your markets.
(Applause)
The reason, dear friends, is simple, and I hope that you will take this in the spirit in which it is meant, from someone who admires the process of European integration: trade means work. If we cannot market our products we will have more unemployed men and women. If you ask us to do something that you are not prepared to do yourselves then you are not going to help us: let us do it together. If we believe that globalisation should be inclusive, we must join hands to include the poor in globalisation and one way of doing that is to build a two-lane trade highway. I like equality. I know you are doing this out of kindness. I know that you are providing food aid with humanitarian intent, but allow me to say, equally kindly, that the poor in Latin America may be poor but they have dignity. They do not want to be offered crumbs. All they ask is that you open up your markets on which we can sell our products, competing on quality and price.
(Applause)
Ladies and gentlemen, it has fallen to me to govern a country following ten years of cruel dictatorship, associated with corruption and trafficking in drugs and arms. We were handed a country with justifiably high social expectations. We were handed a country that had been in recession for four years. We were handed a de-institutionalised country. We were handed a country that has lost faith in its politicians.
Can you imagine in Europe having a prime minister or a president who would leave the Houses of Parliament by the back door to hide behind another nationality in Japan, and who would resign by fax? This can only be imagined in the most surreal political situation. This event struck the very core of the men and women of Peru, who cannot believe it. We have the responsibility to restore faith and confidence. Three days after taking over the Presidency, groups were already demonstrating outside the Houses of Parliament giving vent to their expectations.
I have not come here to boast of victories or triumphs, but I can tell you that the Peruvian economy has begun to experience growth, that inflation is under 1%, that international reserves are at their highest level, and that unemployment rates are slowly beginning to fall, although not as quickly as we would like. I now face the challenge of making these macroeconomic achievements felt in people's pockets.
Ladies and gentlemen, I am 56 years old and my journey has been long and difficult, but I have learnt that what does not kill you makes you stronger. I have come here today to share my personal conviction with you and tell you that the best investment that a family, or a society such as Peru, can make is to invest in its people's minds. This means, quite simply, investing in health, education and justice for the poor. Investment in health and education, as you know even better than I, is an investment with a high rate of return. The business of knowledge is low-risk, long-term and extremely mobile. Populist governments may take power but they will not be able to nationalise our people's knowledge. Governments in favour of excessive privatisation may take power but they will not be able to privatise what has been invested in people's minds.
Today, Mr President, in conclusion, I would just like to tell you that the time has come to work together to ensure that freedom, democracy, respect for human rights and environmental protection are not just the concern of Latin America. Today I would like to share with you the thought that world economic health depends on the strength of the democratic institutions and global security. The Atlantic has become less of an obstacle. Globalisation and competitiveness, using technology, must have a human face and be more inclusive. We must achieve this by investing in health and education.
Mr President, I wanted to share these individual thoughts with you, with all of you, ladies and gentlemen, because next April, in Peru, the Member countries of the Rio Group will meet specifically to examine a proposal to find mechanisms to finance governability and democracy in Latin America, in order to prevent the poor from starting to lose hope in democracy. We have come to learn from the experience of the European integration process. Latin America is trying to achieve its own integration. The Andean countries are trying to learn from the process you are undergoing. We want an integrated Andean Community, a stronger Latin America that would be able to engage in dialogue with the European Union, and I hope that at the Rio meeting we will be able to have observers from the European Union so that, with their experience, they can guide us in this process.
Ladies and gentlemen, as you have been kind enough to give me the opportunity to speak, I would say that the millions of men and women in the world who are currently living on one dollar a day would like the European Union and other industrialised countries to make an effort to include the poor in the benefits of globalisation, giving it a human face, which would prevent the democratic institutions from being questioned and the poor from losing faith in democracy.
(Applause)
I would like to thank the President. He said in his speech that he wondered whether what he said was a distraction. Far from it, it was a call to action. We thank you for your message, Mr President.
I declare the formal sitting closed.